Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 1 of 71

Exhibit 1.5

Exhibit 1.5.2
Exhibit L8

Exhibit 15,3
Exhibit 1.5.4

Exhibit §.5.6
Exhibit £.5.7
Exhibit 1.5.1

Exhibit 1.6

EXHIBT INDEX 07/10/2019
https://drive. google. com/open?id=IZ8NEVNVtsltsy4bntC Ty We2aNIpUisOb

FIRST MATTER
NY Apartment Used In Furtherance of Racketeering a Federal Judge Appointnent

NY. 145 W7IST APT8G willful scheme to defraud rent stabilization law
17 years of rent overcharges worth $270,060 plus treble damages.
06/15/2011 NY I added my daughter Emilie to my lease as a resident of Apt 8G

05/2013 FB MAY 2013 NYPD ONE STOP SHOP FOR BRIBES
Jewish businessmen set up Cops on call with NYPD leadership for racketeering.
US. v, Harrington, Grant, Yermy Reichberg. Pages, 3,7, 15.

05/16/2013 18 USC § 1958, 229 | PAL START OF EK’s ATTEMPTED MURDER
Mother Amy DeRaymond, Guardians Lisa Spitale, Shannon Moore, cultivated a
biological agent— Norwegian Scabies with the intent to murder my daughter with it a
week after Judge Ed Smith’s 08/01/2013 nomination by President Obama.

05/16/2013 Start corticosteroid immunosuppressive treatment | Start attempted murder
05/2013 Evidence of my daughter Emilie being statked by traffickers working for
Lehigh Transition Services and who knows who else

04/29/2013 Hands | Untreated Scabies. Deliberately misdiagnosed as eczema
05/31/2013 Evidence of my daughter Emilie being stalked by human traffickers
07/14/2013 Elbows | Norwegian Scabies | Treated as eczema

07/22/2013 Norwegian Scabies | Skin Fissures | Treated as eczema

07/26/2013 Norwegian Scabies | GONE one week before Judge Ed Smith’s nomination
08/01/2013 Judge Ed Smith was nominated for Federal Judge by President Obama
08/07/2013 Restart of Norwegian scabies after Judge Ed Smith’s 08/01/13 nomination
08/10/2013 Result of Elidel: Norwegian scabies return

08/12/2103 Inducement of Septic shock. Supporting medical documentation.

05/18/2013 18 USC § 1958, 175 | NY 1 START OF TK’s ATTEMPTED MURDER
Landlord Edelstein turned Apt 8G into a virtual gas chamber venting toxic fumes.
-NYPD determined my description fit assault and attempted murder,

-Refused to investigate. ‘come back and see us again if he does it again”

-NYPD erased my detectives report.

-NYPD arrest for failing asleep at subway across the St. from 8G to avoid toxic fumes
2014 Black tar residue from toxic fumes seeping between floor boards.

Fage dof 74
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 2 of 71

Exhibit 1.6.2
Exhibit 1.6.3

Exhibit 1.5

Exhibit 1.10.5

Exhibit 1.5.3
Exhibit 1.5.4
Exhibit 1.10

Exhibit 1.10.1
Exhibit 1.5.5

Jixhibit 1.5.6

Exhibit 4.16

02/25/2014 CityMD medical treatment from toxic fume exposure
05/2013 Bribes of NYPD by conservative NY Jewish building owners, business leaders

18 US.C. §§ 175, 229, 1958 | INTERSTATE COMMON PURPOSE

03/11/2013 My daughter contracted an STD Scabies from human trafficking in
Bethlehem and Allentown PA: She was taken to parking lots and private residents,
PA defendants ignored my and my daugliter’s request for treatment for the severe rash
her STD manifested until 05/01/2013 7.e., the start of One Stop Shop in New York

05/16/2013 after agreeing to a dactor Amy DeRaymond, Guardian Lisa Spitale and Dr.
Hernandez prescribed medication that would invariably kill Emilie unless stoped. They
falsely diagnosed “the rash” as ECZEMA. However, they know it is scabies. By
prescribing immunosuppressive medication they knowingly cultivated the biological
agent scabies into a murder weapon: Norwegian Scabies.

05/18/2013 145 W 71 8G: I sealed the side window after the landlord vented toxic
fumes from that area during my sleep. 1 put a new AC on top of front window sill
directly over a hidden vent constructed by the landlord underneath the window sill,
Ealso purchased an industrial fan I ran 24/7 as the landlord vented toxic fumes when I
arrived at apartment 8G— temporally beating his system until 11/06/2013.

05/30/2013 - 08/07/2013 NY Plaintiffs new AC was intermittently blowing bird mites
directly on to my back.
07/14/2013 PA EK Elbows | Norwegian Scabies | Treated as eczema
07/22/2013 PA EK Norwegian Scabies | Skin Fissures | Treated as eczema
07/24/2013 NY TK Full body annual cancer screening no marks or bites,
07/25/2013 NY TK PestPro found live and dead bird mites in 8G’s bedroom.
07/26/2013 PA EK Norwegian Scabies is GONE on Emilie’s hands
(one week before Judge Ed Smith’s nomination)
08/01/2013 Judge Ed Smith nominated Federal Judge by President Obama
08/07/2013 PA EK They restarted Norwegian scabies—it became exponentially
worse. ELIDEL was prescribed: a pure immunosuppressive. They
doped and restrained Emilie pharmacologically while they were
attempting to murder her:
08/07/2013 Immunosuppressive ELIDEL 1.0% 30¢ Tube | x2 refills
08/07/2013 Sedative Hydroxyzine 10Mg | Undocumented refills
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 3 of 71

Exhibit 1.10.4

Exhibit §.10.0

Exhibit 1.10.3

Exhibit 1.5.1

 

 

E
Ik

Exhibit 3.21

Exhibit 1.40.7

Exhibit 1.10.8

08/08/2013 NY My dermatologist confirmed I had BITES from farge parasites.

08/10/2013 MIKE, PESTPRO suggested that I might have SCABIES, OR CRABS
(STD’S) while hiding PESTPRO’s 07/25/2013 Service Report that found Bird

Mites in the apartment. Bird mites were also cited by the NYC Department of Health.
The Exterminator said there had to be a nest, There was: It was constructed by the
landlord behind the radiator.

Bird mites defined: Anthropoids and Human Skin: John O'Donel Alexander, MB, ChB,
FRCP (Glasgow) Emeritus Consultant Dermatologist, Glasgow Royal Infirmary and Lately
Honorary Clinical Lecturer in Dermatology, University of Glasgow. ISBN-13:
978-1-4471-1358-4 Springer - Verlag Berlin Heidelberg New York Tokyo.

https://wuew. bmp com/content/3?7/741 1/3972

08/12/2103 PA Freya Koger Attempted inducement of septic shock: EK assigned to
clean animal cages. The skin on her hands were held together with tape from skin
fissures in some areas caused by Norwegian Scabies defendant cultivated from scabies
—an STD,

08/17/2013 NY UrgentCare M.D. falsely diagnosed obvious bites as contact dermatitis.
Prescribed the same medication used as part of my daughter’s attempted murder:
Hydroxyzine— suggesting interstate coordination. (both my Dermatologist and an MD
stated I had BITES)

08/26/2013 NY I called DermOne in PA. I stop Emilie’s attempted murder citing an
emergency. There were no other appointments scheduled until September.
[ impress upon them they need to urge the mother to bring Emilie in.

08/28/2013 EMILIE IS PROPERLY DIAGNOSED WITH NORWEGIAN SCABIES.
The treatment was substandard according to guidelines.

One Ivermectin tablet was issued. 3-7 are required:

“Depending on infection severity, ivermectin should be taken in three doses
(approximately days 1, 2, and 8), five doses (approximately days 1,2, 8,9, and

15), or seven doses (approximately days 1,2, 8,9, 15,22, and 29),”

lips. wiswcde.cov/parasites/scabiesfheaith professionalsimeds Aunil

Permethrin instructions excluded the scalp which is required.

ups fw iucbLabn ail govipneclarticles/PMC {2 155 58/

 

08/28/2013 CITYMD: I DO NOT HAVE SCABIES.
After exposure to highly contagious Norwegian scabies. MD was detailed explained
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 4 of 71

precisely why there was NO diagnosis of scabies after exposure Norwegian scabies —
showed me exactly what they look for: tunneling w#igue to human scabies. I “large
bites”. My hands and elbows were fee of any injury where scabies strikes. My
forearms were bit— classic target for bird mites. City of New York Dept of health said
same thing: bird mites. Note: I’m very lucky —-I see EK twice a month in NYC.
However, EK lives full time with mother. ft is not at all plausible the Easton PA family

was not infected (as the mother claimed) unless they knew what it was.

Exhibit 1.10.2 11/08/2014 PestPro owner John Downey — sent copies of 07/25/20 L3service reports

Exhibit 1.10.1 — said “not to exist” 08/10/2013 by Mike of PestPro. Mike was “fired” according to
Downey.

POST ATTEMPTED MURDER PLAN B: MAIM

Exhibit 4.16 09/12/2013 Emilie's mother and guardian Lisa Spitale began unprecedented
unorthodox treatment known to cause seizures: Bupropion, Risperidone.

Exhibit 1.10.9 09/13/2013 Emilie’s mother issued an ultimatum that I not call Emilie’s doctors.

Le., after stopping their attempted murder an ultimatum not to interfere with
their brain damaging program.

Exhibit 4.16.1 | Bupropion: Wel! documented to cause seizures. E.K. had no anxiety other than being
severely abused regularly. No-one from Easton PA had any interest in that. Plenty of
interest to inappropriately medicate Emilie.

Exhibit 4.16.2 Risperidone: Johnson & Johnson to pay more than $2,2 billion to resolve fraud and

 

Ixhibit 14 misbranding allegations: “Janssen marketed Risperdal (Risperidone) for unapproved
uses to control and treat behavioral disturbances and conduct disorders in the
nation’s most vulnerable patients: elderly nursing home residents, children, and
individuals with mental disabilities.” On March 3, 2002, the approved use was
narrowed to treatment of schizophrenia only. Emilie is not remotely schizophrenic.

See 16-10018-01 District Of Kansas | U.S. V. Steven R. Henson, M.D 03/09/2019
sentenced to life in prison for death related “anxiety” treatment of patient.

18 U.S.C. §§ 175, 229 | NY SFOCKPILING CHEMICALS | DELIVERY SYSTEM

Exhibit 1.15 Landlord FINED stockpiling unmarked noxious chemicals in unmarked tanks.

Exhibit }.1] 11/06/2013 18 USC 8§ 1958, 1951 | NY 1 APT 8G. PHOTOS OF INJURIES.

Exhibt 1.11.1 11/06/2013 U.S. SENATE REVIEW EASTON PA JUDGE ED SMITH.

Exhibit £.12 11/06/2013 My NY landlord constructed delivery system “for use as a weapon”
to saturate Apt 8G with a miasma of biological agents, and toxins

11/16/2013 I was forced to evict Apt. 8G or risk serious injury or death while Judge Ed

Pagedal7i
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 5 of 71

Smith was interviewed by the U.S. Senate.

Exhibit |. 14 02/10/2014 NY HPD 6294/13 repairs completed.
02/17/2014 18 USC §§ 1958, 1951 | NY | APT 8G. TOXIC FUMES
Exhibit L6 02/19/2014 18 USC §§ 1958, 1951 | NY | APT 8G. TOXIC FUMES
-Toxic fumes 6:12 AM - landlord prevented reoccupation of 8G after HPD repairs.
Exhibit 1.13 02/19/2014 NYC EMT's refused to enter Apt. 8G because of toxic fumes.
Exhibit 1.6 02/25/2014 18 USC §§ 1938, i951 | NY | APT 8G. TOXIC FUMES
Exhibit 1.6.2 02/25/2014 MD Report, fumes, bites.
Exhibit 121 2014 David Apple | Houdini | OWS Jewish building owners nicked named me
“Houdini” for evading my Jewish landlord’s use of toxic fumes.
Exhibit 1.35 2013-2014 Michael Edelstein: Toxic fumes, attempted murder Apt 8G
Exhibit 1.36 NY 307 West 79th: Edelstein would rather see building empty than rent stabilized
Exhibit 1.36.1 Michael Edelstein at OHEL event where Jona Rechnitz's was honored.

18 U.S.C. § 1951 INY DHCR

Exhibit 1.16 03/04/2014 DHCR Inspection notice # CM410048S. Inspector Robinson.
Exhibit 1.17 03/04/2014 DHCR inspection # CM410048S: Apt 8G too hazardous to inspect.
Exhibit 1.20 03/06/2014 1 CV007108/14 | Housing Court complaint | Toxic Fumes/Bug bites.
Withdrew complaint —celling was limited to $25,000.
Exhibit 1.17 Fraud by DHCR Reat Administrator Luke O’Brian canceled my rent reduction request
CM410048S for not getting back to him when: (i) E did. (ii) within 5 days of his letter.
Exhibit 1.19 03/10/2014 DHCR timestamped response to DHCR Rent Administrator Luke O’ Brian.
Exhibit 1.17 CM410048S DHCR inspection cancellation document hidden from FOIL.
Exhibit 1.18 09/25/2017 Discover DHCR inspection cancellation document never added to FOIL.
Exhibit L148 09/25/2017 Given the finger during DHCR FOIL review 10:19AM. Black employee.
Ref no: 092017-0033 71 FOIL review room 10:19AM Inspector Barbara Robinson’s
notes on her cancelation missing from FOIL.
09/25/2017 Shouldered Broadway after FOIL review. Black male.
09/25/2017 Call to Robinson from Broadway about existence of notes confirmed.
Exhibit 1.17 09/26/2017 to 10/03/2017 Materially misleading information by HCR
HCR employees evaded, lied, and concealed the existence of DHCR Rent
Administrator Luke O’Brian’s fraud during hotline phone calls.
- No call back by Mr. Ceuss.
- There were repeated denials about the existence of Barbara Robinson’s Inspection
cancelation notes for CM410048S.

10/03/2017 HCR HOTLINE attendant said the file did not exist until I told her my
daughter was human trafficked by POLICE and got an STD from trafficking.

Page trot él
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 6 of 71

Exhibit 1.40

Exhibit 1.4?

Exhibit 1.43

Exhibit 1.22

Exhibit 1.22.1

Exhibit 1.23

SUDDENLY it became available.
Inspector Robinson’s 03/04/2014 note was read to me over the phone:

** INSPECTION CANCELLED DUE TO TENANT STATING HEAVY
INFESTATION OF SCABIES AND PARASITES IN THE APARTMENT
NECESSITATING WEARING PROTECTIVE CLOTHING WHEN ENTERING THE
APARTMENT.** BARBARA ROBINSON, Tuesday, March 4th, 2014.

(t) The above nonsensical statement refers to an (STD) SCABIES.

Gi} Human scabies cannot live without a human host.

(tii) was asymptomatic from bird mite BITES, FUMES after moving out of apartment
8G 11/16/2013.

(iv) Defendant’s cultivated scabies on my daughter into Norwegian scabies for the

purpose of attempted murder.

(v} No mention of toxic fumes used for my attempted murder.

(vi) When I called Ms. Robinson she wanted to know where I was living.

10/11/2017 DHCR Deputy Commissioner Pascal saw # DM410056R, CM410048S,
DHCR Deputy Commissioner Woody Pascal took no action regarding:

1. Landlord’s Toxic Fumes / Attempted murder: Exhibit 1.6

2, DHCR Employee hostility middle finger: Exhibit 1.45

Environmental Contro! Board rule, Fumes: Class | immediately hazardous violation:
§28-105.4.. Emergency work: 3. Repair of gas leaks.

2016 NO NOTICE: I was in email contact with DHCR servicesunit@nysherorg
regarding CM-410056-R landlords rent overcharge and was never sent notice of its
calculation confirmed to be wrong 10/11/2017 by DHCR Deputy Commissioner
Woody Pascal.

Mr. Edelstein owed me more than $270,000 in rent overcharges.
08/28/2014 PA Federal guardian Lisa Spitale cut off contact with my daughter after

her mother took her mobile phone.

Citing: “A mother can take a daughter’s mobile phone” law.

fe.g., unconstitutional gender based theft)

INTERSTATE COMMON PURPOSE
10/10/2014 —1.PA Email to Easton DA John Morganelli
2. PA Email to Medicaid fraud unit.

Page Gof 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 7 of 71

lixhibit 1.24
Exhibrt 1.25

10/11/2014
10/13/2014

3. NY Email 14-2221 2nd. Cir, Motion To Reconsider

Kraemer v. Edelstein Denied

NY Landlord destroyed NY apartment 8G the next day.

PA Easton Police, Officer Meg and deputy G. Kraemer (Ed Smith’s
friend) refused to investigate my daughter’s assaults, theft of her phone
or allow my court ordered visitation when I went looking for her after
she disappeared.

18 U.S.C. 88 175, 229 | CONCEALMENT OF TOXIC DELIVERY SYSTEM
11/18/2014 NY Landiord Mr. Edelstein tampered with an HPD inspection to hide his
assault / attempted murder weapon used to disperse biologic agents and toxins
11/06/2013 during Judge Ed Smith ’s U.S. Senate interview.

Exhibit 1.26

Exhibit 1.27

Exhibit 1.27.1

11/10/2014

11/18/2014

12/15/2014

NY HPD1721 inspection scheduled for 11/18/2014, 11/18/2014 Landlord
destroyed apartment 8G again preventing HPD inspection of window.
NY Radiator tamper—pipe pull from 8F. Hid landlord’s device behind
the radiator used to assault me during Easton PA Judge Ed Smith’s U.S.
Senate review 11/06/2013

Judge Kraus ORDER. Photos of damage to property.

Exhibit 1.28

[exhibit 1.28.1

Use of District Council 37 as communication conduit to City of New York Unions for

the purpose of theft. Pitta & Bishop LLC former client highly likely involved.
09/02/2014 Phillipsburg Storage LLC | Phillipsburg NJ. 08865 | Emilie Records.

18 U.S.C. § 1951 | MANHATTAN HOUSING COURT

Exhibit |.3¢
Exhibit 1.37
Exhibit 1.38

 

Exhibit 1.30

12/18/2014 NY Housing Court 79433/14 Judge Hann ordered settlement due to
landlord’s false claim non-pay dwelling

02/05/2015 Judge change Hann to Judge Wendt.

Judge Wendt ignored Judge Hann’s order.

DHCR DM-410056-R (1) (2) Rent history proving overcharge.

DHCR # 313312 Rent history | 145W71 NY NY 18G1 Rooms NA (FRAUD)
DHCR # 313311 Rent history | 145W71 NY NY 18G Rooms 3

Judge Wendt ignored these. Overcharge fraud was confirmed by:

-DHCR Deputy Commissioner Woody Pascal.

-Room 104 Housing court attorneys

02/05/2015 Judge Wendt ordered | pay $14,737 escrow calculated with illegal rent.
02/06/2015 City of New York # 00035602756F request for legal rent of Apt 8G.
02/19/2015 Judge Wendt DECLINED Ed Keesley Director,City of New York Homeless
Diversion Unit # 00035602756F request for legal rent of Apt 8G.

Page 7 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 8 of 71

Exhibit 1.33.1

Exhibit 1.33

Exhibit L3L1.
Exhibit 1.31.2

Exhibit 1,39

Exhibit 1.44.1

Exhibit 1.44.2

08/19/2015 Evicted from 8G by Judge Wendt /NYC Marshal —for non-pay of an
apartment he knew the landlord owed me money for and could not be lived in
according to DHCR.

08/20/2015 Judge Gonzales asserted theft, constitutional violations were within Judge
Wendt’s discretion.

2015 post evection degenerate branding, trafficking | Laundry, generally

2015 post evection degenerate branding | 120 Riverside Church Laundry | 26th Precinct
06/12/2016 DHUR overcharge miscalculation

COMMON PURPOSE 18 U.S.C. § 1512
09/15/2017 DHCR FOIL REVIEW APPROVED | Email Ref no: 092017-0033
09/19/2017 DISMISSED 17-cv-2910 Kraemer v, Edelstein | Personal sounding order

09/25/2017 GIVEN THE FINGER during DHCR FOIL review 10:19AM. Black
employee. Ref no: 092017-0033 71 FOIL review room 10:19AM Inspector Barbara
Robinson’s notes, Luke O’Brian Rent Admin fraud missing from FOIL. Exhibit 1.18

COMMON USE OF PIDGIN: NYPD DOT, CCRB, EASTON POLICE
Racketeering of Federal judge appointee Easton PA Judge Ed Smith.

CCRB: Pidgin front desk, laughed at the idea that my daughter was sexually assaulted.
CCRB, DOT, AB, NYPD, 311 operated as a cohesive racketeering unit—cooperated
with each other deliberately putting victims at risk.

See Adrian Schoolcraft v. NYPD 10-cv-6005 SDNY

Use of Military Separation (Isolation) methods for trafficking: NYPD, DOI
Public Spaces, Retail Environments, Organized Stalking, Assault.

PIDGIN USED BY DC37 | DHCR | NYPD | DOL| EASTON POLICE

2017 DHCR 25 Beaver Street. Front desk | White male | Cough Cough Congh.
09/05/2017 Ref no: 092017-0033 Front desk.

2017 DHCR 25 Beaver Street. Front desk | Black male | Middle Finger
09/15/2017 Ref no: 092017-0033 | FOIL review room 10:194M

2018 INYPD Centre St. Hosing Court Security Supervisor | Cough Cough Cough.
CCRB Front desk: Cough Cough Cough | I was tracked there by NYPD

2018 1 NYPD Columbus Circle | Time Warner Building | Cough Cough Cough.
8/3/2018 3:00 AM

Page Gof 74
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 9 of 71

 

 

Exhibit 1.6.3

2018 | Easton Police officer when calling for a welfare check on my daughter.
Refused to help: Cough Cough Cough.

18 U.S.C. § 1958 | HIT AND RUN | ER USED PIDGIN USED BY NYPD

07/12/2018 | Attempted murder | Hit and run arranged by NYPD | ER New York
Presbyterian Weill Cornell 525 E 68th St L-7, New York, NY 10065 | ER staff cough
cough coughed Ai’ THE SAME TIME after being admitted to ER. Exhibit 3.28

 

2018 NYPD /DOT Manufactured, decimated ding innuendo with neighborhood
community’s and healthcare then attacked me while sleeping severely injuring sinus,
infecting me. DOI used Asian gangs, my personal medical records to make

impactful injures.

10/2018 1 NYPD Union $q.14th St. in front of DunkinDonuts. Insane nose wipe from
squad car—lured me out then leaned toward me: sniff sniff sniff—
exaggerated nose wipes.

10/13/2018 Dunkin Donuts 360 West 31St. NYPD instructed harassment. Nose wipe.
Cough cough cough. Union construction employe. Hudson Yards project.

12/3/2018 UrgentCare Union Sq.i4th. PA wanted to know if I “put objects in my nose”
before Asian PA could recommend antibiotics for a serious infection. I have no idea
what she means. And then | get it— slander. State I do not use drugs.

WILD coughing from outside the examination room.

12/6/2018 | NYPD DOT! 80 Maiden Lane | Front desk: sniff sniff nose wipe.
DOI Reception: nose wipe. Inspector Guinan: nose wipe.

NYC EMPLOYEES: MENTAL ILLNESS, KLEPTOMANIA

The current City administration suffers from some form of mental illness driven by the
myopic belief the NYC Mayor De Blasio needs wealthy Jewish business donors in
order to campaign. See U.S. vy. Harrington, Grant, Yernry Reichberg. Both the NYPD
and the Mayor were fixated on high-net-worth Jewish building owners and business
men for bribes and donations. That unhealthy mentality has infected all aspects of City
government. I overheard a City Homeless Outreach employee describe homelessness.
The manner of this monosyllabic individual—he could barely complete a full sentence
—deviled into what comprised mental illness to a coffee shop owner. The City of New
York is trafficking. Period. Quid Pro Quo with wealthy Jewish building owners with
rent-stabilized apartments they all despise. My JEWISH landlord owes me A-LOT of

Page Gof 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 10 of 71

money —the City of New York is helping him erase his debt (myself) out of existence.
It is like I’ve been banished from this nut’s personal kingdom.

A pattern of trafficking to mental healthcare: Mayor Bill de Blasio praised one of
his employees (Shola Olatoye) after she got caught circumventing lead paint
inspections resulting in over a thousand contaminations. (i.e. future Behavioral Health
Services (BHS) clients.) Serious failures by the City’s child welfare agency literally
manufactured future mental health clients. The person looking into it: DOT
Commissioner Mark Peter’s was fired by the Mayor.

It is important to pay attention to the mental health of our public officials as the
amount of harm they can do if far more extensive. Apparently these defects get
overlooked if they are doing business with the “right” people.

SECOND MATTER

2000 - 2011 Child Trafficking From A Public School

A pattern of trafficking activity by an association-in-fact legal entities and individuals.

2000 EASTON PA. My daughter, Emilie was trafficked from within a public school via
the use of organized torture, and degrading treatment (burning her with cigarettes,
psychological abuse). The RICO enterprise used abuse, and fear as an extortive tool to
shave I.Q. points, and cause behavioral issues negatively impacting competency exams
of the student, In exchange for abusing Emilie parties were able to benefit finically: 1.
The cooperating parent willing to injure her child: mother Amy (Fontno) DeRaymond
collected illegal disability social security: 2. The Easton area school district’s transition
services (mental retardation) consultant Freya Koger gained a client 3. The County’s
MH/MR community services agency Milestones gained a client as a result of the RICO
enterprises pattern of organized injury and terror. I was able to track it starting in 2000
when the director of special education John Merlo (the gate keeper between private
industry and public school students) facilitated Emilie’s in school badgering, and
torture by collaborating with Emilie’s mother not to report their resulting injures used
to traffic her to special ed. Their agreement circumvented the findings from a 1999
home study report I sued for (It corroborated Emilie’s abuse by her mother) allowing
their profitable, criminal business to continue. 2000 their collaborative abuse was so
bad Emilie began wetting herself during school hours. The school district’s answer to
the manifestation was to make Emilie’s guidance councilor Ms.Williams erase her
notes on the matter.

2000 -2012 Pennsylvania’s child abuse laws allowed for substantial pain before a
reported case could be substantiated as abuse. Federal, State, County officers of the

Page 1dof 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 11 of 71

Lixhibit 2.0

Exhibit 2.0.1

Exhibit 2.0.2

Exhibit 2.1

 

 

Court, County MH/MR, police and school officials parlayed that loophole into a human
trafficking enterprise that benefited transition (THS) and behavioral health services
(BHS) firms.

To steer business to private transition and behavioral health service contractors the
Easton Area School District and Northampton County Court of Common Pleas
trafficking enterprise relied on document fabrication, repetitive organized violence and

 

a normal student's reasonable fear of injury to lower LQ. and cause behavior problems

—causing a billable client for (THS). They created the adverse academic basis to
justify steering the student victim to privately held transitional, behavioral healthcare
firms. (.e., theft of the student’s intellectual property through violence, fear, and
psychological harm— theft of 1.Q. points—as such a pattern of racketeering activity as
per 18 U.S.C. §§ 1951, 1581, 1582)

INTERSTATE COMMON PURPOSE ! MEDIA
09/21/2010 | 10-cv-4868 | Kraemer v. Pennsylvania

2010 | New York Times | Pattern of supporting health care trafficking.

About this time my friend NYT Editor Liz Alderman was yanked into a meeting with
NYT senior editor and sent back the Harold Tribune, It was abrupt as she was just
moved to New York and a surprise to her.

12/11/2012 | New York Times | KENTUCKY “Parents fear that if kids Jearn to read,
they are less likely to qualify for a monthly check for having an intellectual disability.”
No mention about the reciprocal payment to the private health care entities equally
incentivized to keep the child in Transition Services or what might have been done to
those parents (heath care targets) to keep them economically depressed.

KENTUCKY is Judge Ed Smith’s home state.

10/05/2018 | New York Times | Published just after hyperlinking my exhibits to my
complaint. Like it was written by or for the transition/behavioral healthcare industry
and Easton PA Federal Judge Ed Smith.!,

18 U.S.C, §§ 2340A, 2339A | USED TO DROP IQ/TRAFFIC TO HEALTH CARE

01/21/2019 | Letter to former President Obama, regarding the use of torture of a witness
in furtherance of Judge Ed smith’s federal judge appointment.

Medically required environmental audits for causes of Emilie’s low IQ testing were

Paye 14 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 12 of 71

Exhibit 2.13

Exhibit 2.4

Exhibit 2.8

Exhibit 2,66
Exhibit 2.68

Exhibit 2.69

Exhibit 2.5

Lixhibit 2.5.1

circumvented by the PA RICO enterprise. Emilie was not mentally retarded. Any
reason for her low I.Q. came from OUTSIDE SOURCES (i.e., environmental causes).

However, the RICO enterprise was using environmental causes: burning with
cigarettes, psychological abuse before competency exams to deliberately Lower I.Q.
Abuse was the core competency of their illegal health care trafficking business.

A. violation of 18 U.S.C. § 1951

PA child abuse laws required “severe pain” in connection with “serious physical injury”
before substantiated abuse could be considered. The law was exploited by the
RICO enterprise: School, federal and County guardians, heath-care, Courts, Police etc.

Sandgrund, Gaines, and Green (in 1974) “found that a group of abuse victims was ten
times more likely to exhibit an LQ. in the retarded range than a control Group matched
for age, race and socioeconomic status.” “They also found a higher percentage of ~
retardation in the abused and neglected groups as defined by Wechsler IQ’s below 70.”

Sandgrund, Gaines, and Green.

Neurological deficits were most clearly evident in perceptual-motor tasks. Additional
research has also shown a high incidence of neuropsychological impairment,
particularly verbal deficits in juvenile delinquents who have been physically
abused.” Robert T Anunerman, et al. Clinical Psychology Review Vol. 6 PP. 291-310, 1986).

The RICO enterprise relied on these known facts for the trafficking business to work.

03/2008 Easton PA. My daughter suffered 15 cigarette burns, bruises from restraint
prior to mental competency exam arranged by federal guardian Marcie Romberger.

05/2008 Emilie ha small electrode burns after PFA Judge dismissed my case PFA-254,
My photographs of those injures were documented under the advice of the NYC Chief

Medical Examiners Office.

05/10/2005 Justice Department Bradbury enhanced interrogation memo. Page 2.

 

It defines mental suffering that causes permanent damage as torture. When the
enterprise used abuse to gain a permanent low IQ result—that is torture. My daughter
was regularly restrained, burned with cigarettes, and over medicated with
pharmaceuticals.

Comparison of 2014 PA child abuse Jaws definition of “severe pain” exemplify what
was deemed allowable to a minor in PA. The State’s parameters exceeded what could

Rage tof 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 13 of 71

be done to war criminal within the definition of torture according to the 2005 Justice
Department Bradbury memos.

Exhibit 2.5.2 Sidley Austin: Independent Review Relating To APA Ethics Guidelines, National
Security Interrogations, and Torture.

Exhibit 2.6 05/30/2005 Department of Justice Legal Department: Memorandum For John A. Rizzo
- Senior Deputy General Counsel, Central Intelligence Agency:

Page 36. Much of the condemned conduct goes far beyond the CIA techniques and
would almost certainly constitute torture under United States Law...Pakistan

(beatings, burning with cigarettes, electric shock)...Uzbekistan (electric shock, rape,
sexual abuse, beatings) The condemned conduct, moreover, is often undertaken for
reasons totally unlike the CIA's. For example, Indonesia security forces apparently use
their techniques in order to obtain confessions, to punish, and to extort money.”
hitps:/woww. justice wov/sites/default/tiles/ole/legaev/20 13/10/2 L/memo-bradbury2005 pdf

Exhibit 2.6.00 Judge Smith was a DOD Judge In Iraq For Task Force 134 charged with detainee
command, control, interrogations and ensuring due process. Judge Smith is the alleged
source of “detainee command, control and interrogation expertise known as Separation
(isolation) used by defendants to coerce my daughter (in violation of Section § 2340A)
to appear the mentai retard he trafficked her as (2006) while he (Smith) was vetted by
the FBI, President, and U.S. Senate 2012-2014.

bits Avwwilehighvallev live couvinorbanipton-coupty/ 20) b06/dee edward smith sworn onto dul

Exhibit 2.6:2 The Task Force's Army Field manual 2-22.3 appendix M appears to be the source of

 

expertise used as guide for my daughter’s isolation and maltreatment.
Pp g y

Exhibit 2.42 2012 Defendants used what amounted to black sites: private residences arranged by
Exhibit 2.86 the School District’s community services consultant, Freya Koger where Emilie’s cruel,
inhuman, degrading treatment was imposed and coordinated with her mother Amy
Fontno DeRaymond:
1. Burning Emilie with cigarettes, stoves
2. Electric shock burns
3. Sexual aggression
4. Prolonged denial of sufficient hygiene
5. Denied of medical assistance
7. Administration of drugs in detention
§. Denied the use of public transportation for detention purposes
9. Forced grooming

7"

2qe 13 0f 71

a
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 14 of 71

Exhibit 2.6
Exhibit 3,9,2
Exhibit 2.6.2

Exhibit 3.9.2

Exhibit 2.2
Exhibit 2.3

Exhibit 2.38

 

10, Denial of privacy. Koger’s people—strangers—let themselves into Emilie's home

watched her change in her bedrcom.

I. Emilie relegated to infested surroundings via human trafficking and her bedroom
which was cordoned off from the rest of the home

12. Hyper-infestation (Norwegian Scabies) cultivated to attempt Emilie’s murder
8/7/2013 when they no longer needed her—a week after Judge Ed Smith was
nominated by President Obama (1.5, 1.5.1)

13. Over administration of drugs in detention causing permanent brain damage
03/27/2014 the day after Judge Smith was appointed a federal judge (1.4, 4.16).

Criminal violations:

2012 United Nations Article 16 Special Rapporteur on Torture.
(1B health care settings)

2008 President Obama’s Executive order on enhanced interrogations.
2005 U.S, Justice Department Detainee Treatment Act.

2004 18 U.S.C. 2339A and 2339B in violation of section § 2340A,
Violations of the U.S. Department of State

Improvement and Reauthorization Act: 18 U.S.C, 2339A and 2339B

Federal guardian Shanon Moore, Lisa Spitale, mother Amy Fontno DeRaymond, and
Freya Koger treated an American worse than TRAQ war detainees for business and
political purposes, leveraged DOD contractors for help and expert advice to terrorize a
political threat to a Republican federal judge applicant.

INTERSTATE COMMON PURPOSE

Identification of distinct entities establishing basis for RICO: 18 U.S.C. § 1962 (d).
Interstate communication between PA and NY defendants.

The (Republican) PA’s AG criminal department — simply patronized me, and made
light of my inquiry. Congressman Nadler’s NY Office would prefer not to see any
visceral photos of my daughter’s suffering used to forward a federal judge appointment.

CONCEALMENT OF TORTURE EVIDENCE

02/03/1999 Roberman Home Study evaluation: corroborated mother’s abuse of Emilie:
stove, cigarette burns, locked Emilie in closets. This was forced into mediation and
expunged from,the record.
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 15 of 71

Exhibit 2.39 2000 the collaborative abuse between the Easton Pa Special Ed Director and Mother
was so bad Emilie began wetting herself during school hours. The school district’s
answer to the manifestation was to make Emilie’s guidance councilor Ms. Williams
erase her notes on the matter.

Exhibit 2.68 2008 torture of my daughter Emilie Kraemer before a competency exam arranged by
her federal guardian Marcie Romberger. Emilie was burned with cigarettes, walked
through school with bleeding open third degree concavities seared into her arm. No
report as per the mother’s agreement with the director of special ed John Merlo who
participated in the exam and sued that my daughter was mentally retarded.

Exhibit 2,42 2018 I emailed a password protected website to Senator John McCain. The website was
tampered with removing photos of my daughter's finger print bruises from being
restrained.

18-cv-9804 SDNY 18-cv-9804 | Exhibit OOO (now Exhibit 2.42) the only exhibit filed with that
claim—the exhibit was broken apart and obscured, hidden behind other texts and
documents.

Section i John Merlo, The Director Of Special Ed Targeted /Partnered

With A Known Violent Parent.

Predatory targeting—agreement for injury: To gain approval for the organized
violence needed drop I.Q. into the mental retardation range and cause behavior issues
on behalf of transitional /behavioral healthcare clients the Director of Special Ed (the
gatekeeper between the transition healthcare industry and the school population)
partnered with a violent parent eager for additional income that could be obtained
through Social Security disability benefits. (the mother in this case).

Exhibit 2,38 Roberman Home Study evaluation: Mother abused Emilie: stove, cigarette burns,
Exhibit 2.6.1 locked Emilie in closets.
Exhibit 2,10 1999 The Special Ed Director John Merlo made an agreement with my daughter’s

Mother, Amy (Fontno) DeRaymond not to report each other injuries to me leaving them
free to adversely affect Emilie’s 1.Q. and cause behavioral issues.

Exhibit 2.16 2000 Manifestation of sexual abuse. Emilie began wetting herself during school hours
after Emilie’s mother and Special Ed Director agreed not to report each others injuries.

Exhibit? Eb] 12/12/2005 The watch-timer invention by Special Ed Director, and Amy (Fontno)

Page 1S of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 16 of 71

defects.

Exhibit 2.1

Section ii

c

Exhibit 2.15

Section iii

DeRaymond. They were simply masking Emilie’s manifestation of abuse fey caused
to drive business with a gimmick. The same pattern over and over —cause the injury,
lower .Q., cover any evidence that any injury ever occurred, steer the business to
private industry.

10/06/2000 Saint Christopher’s Hospital for Children. Emilie’s diagnostic: ZERO

By Dr. Dee Grover. Head, Child Neurology. Diagnosis: PDD NOS.

Emilie’s eventual diminished I.Q. capacity came from EXTERNAL SOURCES after
birth and was racketeered via violent extortion inte transition and communily service
programming.

John Merlo, The Director Of Special Ed’s Targeted Normal Students Ended Up In
Special Ed Classes. No Medical Basis For The Placement.

Systemic ramifications. Normal students were improperly relegated to Special Ed by
the Special Ed Director John Merlo:

A. Guardian 2009: Romberger reported many Easton PA students did not belong in
special ed.

B, Teacher 2001: Marilyn McKay cited a number of students did not belong in her
special ed class especially Emilie.

School work programs were used for imprisonment within the community.
Guaranteeing discrimination and isolation from normal society — making the human
trafficking of their target very easy. John Merlo never recognized the fact Emilie was
not mentally retarded, and used Dr. Koger’s consulting firm to continue to introduce
Emilie to local business community as mentally retarded — imprisoning Emilie.

Court Of Common Pleas Minimized The Existence Emilie’s Extortive Injures Used for
Trafficking

The Court of Common Pleas was used to minimize the significance of a student’s
(Emilie’s) organized abuse, torture, and fear imposed by the School District to lower
IQ and cause behavior issues. The District used these tools to steer business to
transitional health care that needed an MR finding for long term client retention

and billing Medicaid. The 2008 example below cites a Federal guardian and State
hearing officer use of injury to Emilie just before a mental competency exam and the

Page lGof /t
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 17 of 71

Exhibit 2.38

Exhibit 2.17

Exhibit 2.18 °

Exhibit 2.19

Exhibit 2.20

Section iv

Exhibit 2.21

Exhibit 2.22

Court's laundering Emilie’s severe attack.

2000: Kraemer v. DeRaymond | 1990-C-956 | Judge Baratta | Mediation: Cigarette
burns, stove burns, bruises, locked in closets.

04/16/2008 | PFA-254 PA Judge Moran | Dismissed: Cigarette burns— over 15 burns
one on each knuckle, arms, legs, that occurred before a mental competency exam
arranged by Federal guardian Marcie Romberger.

04/04/2009 | I was threatened by Federal Judge Rice (06-cy-3592-TR) according to my
attorney that if I brought a pleading regarding my daughter’s organized cigarette burns
(torture) she suffered before a mental competency exam I would be called “crazy” by
Judge Tim Rice who’s guardian was at the root of Emilie’s 2008 organized cigarette
burns,

05/17/2010 | 2007-0021 PA Judge Koury | Dismissed: Cigarette burns—over 15 burns
one on each knuckle, arms, legs, that occurred before a mental competency exam
arranged by Federal guardian Marcie Romberger.

09/21/2010 10-cv-4868 Kraemer v. Pennsylvania | Judge Martini | Dismissed w
Prejudice Judge Martini time bared Emilie’s assault, racketeering, extortion: cigarette
burns—over 15 burns one on each knuckle, arms, legs, that occurred before a mental
competency exam arranged by Federal guardian Marcie Romberger, P.13

2005 The Northampton County Pa Court Of Common Pleas Allowed The Mother’s
Lawsuit For Total Custody Of Our Daughter Because I WON Educational Due Process.

The Court of Common Pleas was used to minimize the significance of a students
(Emilie’s) injures imposed by the schoo! district for trafficking purposes— my winning
due process was in conflict with the Courts/District’s business relationship with
transitional health care that sought an MR finding needed for billing Medicaid.

12/13/2005 | 1990-C-956 | I was sued in the Court of Common Pleas (a criminal
enterprise used for trafficking) for total custody of my daughter and the comp-ed fund I
gained for Emilie simply because 1 WON (the first half) of Educational Due Process.
The mother sided with the School District, had a history of abusing her and sought a
false mental retardation claim for Emilie.

02/16/2006 | ODR 5779 05/06 | Educational Due Process Transcript. The Hearing
officer let in the mother’s submission of Dr. Regina Smock’s fraudulent claim of
Mental Retardation 317 diagnosis mother. Page 1915. Dr. Smock even cited the Saint
Christopher’s Hospital for Children 2.5 day diagnostic that ruled out mental retardation
and performed no diagnostic of her own.
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 18 of 71

Exhibit 2.23

Exhibit 2.26

Section (¥}

Exhibit 2.26

Exhibit 2.27

Exhibit 2.2

Exhibit 2.28.1

Ealibit 2.29

03/23/2006 | Educational Due Process # 5779 05/06 | Ruled out ANY congenital mental
retardation (MR317) as proposed by the District and Mother as Emilie’s medical
diagnostic ruled out ANY congenital mental retardation the basis for her pendent
placement diagnosis PDD NOS.

05/18/2006 [ PA State Education Appeal Panel Opinion #1727. Pendent placement
diagnosis PDD NOS as per Emilie’s medical diagnostic. Specifically ruling out Dr,
Regina Smock’s Mental Retardation 317 diagnosis considered as part of that ruling.

7/26/2006 IEP District John Merlo retained consultant Dr. Freya Koger added her to
Emilie’s TEP. She treated Emilie for MR317— overruled by the PA State Appeals
Panel #1727. Emilie’s pendent placement diagnosis approved by Appeals Panel for the
release of $255,000 Comp-Ed was PDD-NOS. P.2.

Judge Ed Smith, The School District, County MH/MR Simply Ignored The 05/18/2006
State Appeals Panel Opinion And Trafficked My Daughter As A Mental Retard —
Steeling From The United States.

7/26/2006 After the EASTON School District LOST their State Appeal claim that my
daughter was mentally retarded EASTON School District Special Ed Director John
Merlo retained mental retard consultant Freya Koger, added her to Emilie’s JEP and
refused to pay my daughter’s comp-ed awarded by the Appeals Panel to make up for
the education she was denied as an educabie person. Freya Koger treated Emilie for
mental retardation MR317 in violation of the 05/18/2006 PA State Appeals Panel
Opinion #1727.

 

Attorney Kapo’s letter regarding Special Ed Director John Merlo illegal retention of
mental retard consultant Dr. Freya Koger to sit in on Emilie’s TEP meetings.

09/25/2006 Northampton County MH/MR processed a PA State Concurrence Sign-In
Form for Emilie using the fraudulent mental retard diagnosis MR317, The form
included the signature of Dr. Koger’s firm representative agreeing to treat Emilie for
MR317 in violation of the Appeals Panel ruling.

Susquenita School District v. Raelee S,,96 F.3d 78 (3d Cir. 1996) The US Court Of
Appeals held once the Appeals Panel rules that becomes the pendent placement.

Pace 16 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 19 of 71

Section vi

Exhibit 2.31

Exhibit 2.23

Exhibit 2.33

Exhibit 2.34

Exhibit 2.34.1

Exhibit 2.34.2

Exhibit 2.34.3

Exhibit 2.35

Exhibit 2.36

The Enterprise Northampton County Court Of Common Pleas Judge Ed Smith And
Judge Giredano Embezzled My Daughter’s Comp Ed Fund And Human Trafficked Her.

02/16/2006 | ODR 5779 05/06 | Educational Due Process Transcript. The Hearing
officer let in the mother’s submission of Dr. Regina Smock’s Mental Retardation 317
diagnosis mother. Page 1915.

03/23/2006 Educationat Due Process Ruling #5779 05/06 AS (rejecting MR317)

05/16/2006 State Education Appeals Panel ruling #1727 upholding the Saint
Christopher’s Hospital diagnostic and diagnosis: PDD NOS. Rejecting The mother’s
(Fontno) and the School District’s MR317 false claim submitted during #5779 05/06

12/21/2006 | Petition submitted to Judge Ed Smith by Attorney DeRaymond used Dr.
Smock’s MR317 diagnosis (the same exact document from Dr. Smock rejected by the
PA State Appeals Panel #1727) as basis for his emergency petition for appointing a
guardian for Emilie.

12/21/2006 Judge Ed Smith approved DeRaymond’s emergency petition trafficking
Emilie. It used the MR317 diagnosis rejected by the State Education Appeals Appeals
Panel.

Attorney Ray DeRaymond’s influence as Solicitor over the pharmaceutical industry:
ability for relatives to get sedatives without a prescription used in furtherance of my
daughter’s attempted murder after Judge Ed Smith’s presidential nomination.

07/16/2012 Northampton County Department of Human Resource proving illegal use
of diagnosis mental retardation MR317 from 2006 forward. Proof of guardians
approval.

01/05/2007 Attorney DeRaymond and Judge E. Giordano trafficked Emilie. MR317
specifically rejected by the State Education Appeals Pane] and ruled out by medial
diagnostic was presented as the “mental defect” for incapacitation. Judge E. Giordano
told my expert education attorney Ms. Kapo not to speak when she objected.

See page 13.

Attorney DeRaymond presented this document from Dr. Smock as proof of mental

defect. Dr. Smock references her evaluations. (that were rejected by the Due process
hearing officer and the State Education Appeals Panel).

Page 19 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 20 of 71

Exhibit 2.37

Section vii

Exhibit 2.38

Exhibit 2.11

01/05/2007 Attorney Roth faxed me proof that Dr. Smock’s MR317 diagnosis
rejected by the PA State Appeals Panel was presented 01/05/2007 by attorney
DeRaymond to Judge Giordano as proof of Emilie’s “mental defect” in violation of
Appeals Panel Opinion, 18 U.S.C. §§ 1581, 1951, Federal law was ignored attorney
DeRaymond, Judge Ed Smith and the PA Northampton County Court of Common
Pleas,

Judge Giordano trafficked Emilie. Emilie’s actual diagnosis and pendent placement
PDD NOS approved by the 05/18/2006 State Appeals Panel was NEVER used in ANY
Northampton County MH/MR Documents or Court documents. MR317 however, was
used extensively by the County.

Afterward, Emilie’s mother Amy DeRaymond filed false claims for Social Security
disability benefits predicated on fraud approved by Judges Smith and Giordano.
The federal government released income for two entirely conflicting purposes:

(i) $650 000+ For an individual with NO congenital disabilities as supported by a
medical diagnostic, ordered by the Appeals Panel, and accepted to college after
graduation.

(it) $2,000+ A month in Social Security disability benefits for a congenital Mental
Retardation (317) diagnosis specifically ruled out by the PA State Appeals Panel and by
an unambiguous medical diagnostic.

12/03/2007 Federal Educational Guardian Romberger malfeasance.
State Medical Audits Scrubbed All Evidence Of Organized Violence To Emilie

The County MH/MR medical audits, local M.D.’s, and Court of Common Pleas were
used to minimize the significance of a students (Emilie’s) injuries from organized abuse
imposed by the school district, used to steer business to local behavioral health care.

02/03/1999 | Docket 1990-C-956 | Attorney Roberman. Home study report. it
corroborated reports of Emilie’s mother sadistic abuse to EK. Stove burns, cigarette
burns, bruises from restraint. The mother locked EK in a closet “when she was bad”,

2000 Palmer Elementary School. Emilie suddenly began wetting herself during

school hours, It started after mother’s agreement with Easton PA Director of Special Ed
not to report her injuries. Spring School District made guidance councilor Relane
Williams erase her notes on Emilie’s manifestations of abuse — wetting herself during

Page 20 of 74
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 21 of 71

Exhibit 2,39

Exhibit 2.36

 

 

Exhibit 2,38

Exhibit 2.39

Exhibit 2.38
Exhibit 2.42

Exhibit 2.48

Exhibit 2.38

Exhibit 2,39

ixhibit 2.11
Exhibit 2.42

Exhibit 2.48.2

 

school hours,

08/03/2000 Attorney Pepper confirmed the Mother made an agreement with the School
District's Special Ed Director Mr. Merlo not to report Emilie injures to me after
Attorney Roberman’s submission of her 1999 Home study report. Their agreement was
confirmed again during Educational Due Process 5779 05/06 where Mr. Merlo claimed
he was only obligated to report injures to ONE parent.

02/15/2006 FRAUD | DR. REGINA SMOCK

Retained by Amy DeRaymond Fentno scrubbed Emilie’s physical abuse, bruises, burns
from her report:

“There were NO reports for any history of physical or sexual abuse; neglect,
traumas, significant medical problems or losses.”

02/03/1999 | Docket 1990-C-956 | Attorney Roberman. Home Study Report.
Corroborated reports Emilie had cigarette and stove burns, bruises, and was locked in
closets by the mother.

2000 Attorney Pepper confirmed the Mother made an agreement with the School
District not to report Emilie injures to me.

Back of head injuries that needed stitches (ER) NOT in report.

2012 Continuation of identical injures cited from 1999 Roberman home study report.

FRUAD | 08/08/2007 PA STATE AUDIT

Scrubbed physical abuse, bruises, burns from report:

“There is NO noted domestic violence, physical emotional or sexual abuse toward
Emilie.”

1999 Attorney Roberman Home Study Report. Corroborated reports Emilie had
cigarette and stove burns, bruises, and was locked in closets by the mother.

2000 Attorney Pepper confirmed the Mother made an agreement with the School
District not to report Emilie injures to me.

2000 Palmer Elementary. Manifestations of sexual abuse. District erased notes.
2012 Continuation of identical injures cited from 1999 Roberman home study report.

FRAUD | 04/23/2009 PA STATE AUDIT

Scrubbed physical abuse, bruises, burns from reports:

“A history domestic abuse or physical or sexual abuse toward Emilie was
alleged by Mr. Kraemer against Mrs, Fontno (DeRaymond); however was
unfounded.” Pa State Audit

Page 21 of 77
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 22 of 71

Exhibit 2.38 1999 Attorney Roberman Home Study Report. Corroborated reports Emilie had
cigarette and stove burns, bruises, and was locked in closets by the mother.

Exhibit 2.39 2000 Attorney Pepper confirmed The Mother made an agreement with the school
District not to report Emilie injures to me.

Exhibit 2.49 2008, 2009 Easton Police | Domestic violence.

Exhibit 2.51 2008 Dr. Hess, Teachers: Emilie’s Mother was “trigger” for Emilie’s problem

behaviors.
Exhibit 2.69 2008 Emilie suffered over 15 cigarette burns prior to a competency exam.
Exhibit 2.69.1 2008 Detective Christopher Miller | Fraud | Case No. CO048PF2008000254
Exhibit 2.42 2012 Continuation of identical injures cited from 1999 Roberman home study report.
Section viii Pavlovian Cued and Contextual Fear Conditioning incorporated into Emilie’s [EP

Pavlovian Cued and Contextual Fear Conditioning jargon (Cues and Prompts) were
incorporated into Emilie’s Individualized Educational Program (IEP). The School
District used Cues and Prompts to impose reasonable fear of injury during Emilie’s
time at school and in her classes— terrorizing Emilie in connection with her class

subject matter.

They did this by burning Emilie with cigarettes and pairing that pain with Cues and
Prompts. These “cues” or “prompts” built into Emilie’s IEP were to be used across
“ALL educational settings” by her teachers— who would have no idea they were

terrorizing Emilie.

The system cultivated within Emilie total fear to learn anything they were teaching her.
Emilie was literally terrified to study course curriculum after school. Low IQ and
associative behavioral problems were mevitable. The District then made
recommendations for Special Ed and their private contractors or consultants to get
involved. An illegal business.

I BEAT THETR SYSTEM

Exhibit 2.49 2010 I got around the school district’s indoctrination of fear when it came to learning
Exhibit 3.10 course curriculum by teaching Emilie Italian over our summer vacation. The lesson

circumvented the behavioral furniture put in place by the Easton schoot district as
a foreign Janguage was not part of her syllabus — or daily instruction at school where

prompts and non-verbal cues were used.

EMILIE HAPPLY LEARNED WITH EASE. She had access to her full learning
potential without fear or impediment. htips://youtu.be/Zsle75gwRDs

Exhibit 2.49 What you're seeing is not someone learning Italian —but someone happily amazed they

Page 22af 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 23 of 71

can Jearn and with relative ease.

Exhibit 2.43 7/26/2006 proximity tapping, prompts and non-verbal cues included in IEP: Page 44.
Exhibit 2.44 2006 Use of Paviovian Cued and Contextual Fear Conditioning Easton Schoo! District
Exhibit 2.45 School District consultant Dr. Koger’s employee Jessica burned Emilie with

cigarettes. Tapped the box first: Tap, Tap, Tap.
Exhibit 2.46 Milestones Community Healthcare. False reporting about Emilie. Treatment plan billed

time for false claim diagnosis mental retardation (MR317).

Exhibit 2.47 08/07/2013 PA’s ducation Law Center's report on discrimination for behaviors.

Supports my discovery of school districts deliberate trafficking — steering business—to
private entities via the false identification of behavioral issues in students.

Section viii Programming Fear— Adversity to Learning Course Material
Exhibit 2.43 Emilie’s teachers were required use prompts and non-verbal cues:
p 44 “during instruction and across all settings” as per Emilie’s individual educational

programing (TEP). Emilte’s extortive conditioning resulted in having a STRONG and
ADVERSE reaction to learning syllabus material. See Page 44,

03/23/2012 One of guardian Lisa Spitale’s first official acts was to get Judge Ed Smith
to approve her Petition for Special Relief No. 2007- OC, 0021 It took two weeks of my
summer vacation away with Emilie, That time was used to have Emilie tortured —
burned with cigarettes—at a private residence 45 miles from the Lehigh Transition
Services where Emilie was supposed to be—during the time she would have been on
vacation with me. Freya Koger was the Director of Lehigh Transition Services and
the Easton School District’s consultant for mental retardation.

This was arranged by Judge Ed Smith, Lisa Spitale, Amy DeRaymond and Freya Koger

the School Districts mental retardation consultant.

03/23/2012 the RICO enterprise, Judge Ed Smith made sure that my opportunity to
educate Emilie would never happen again as Judge Ed Smith signed off on Emilie’s
trafficking 12/21/2006 fraudulently appreving treatment for mental retardation
(MR317) and just applied for Federal Judge. The RICO enterprise was ruthless.

Section viii Programming Fear Into Emilie’s Home Life.

Exhibit 2.50 2006 Amy DeRaymond | Non-verbal cueing | Mother received training from MH/MR
vendor Milestones on how to use prompts and non-verbal cues to intervene with
Emilie’s behavior the mother found objectionable. There is evidence Emilie’s burn

Paqe 2a of 67
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 24 of 71

Exhibit 2.50.1

Exhibit 2.51

Section ix

Lixhibit 2.52

Exhibit 2.41

Exhibit 2.42

injuries were paired with prompts and non-verbal cues by the School District’s
behavioral consultant (Dr. Koger’s) people. See pages 9-13.

FACEBOOK —KOGER USURPED MY DAUGHTER FACEBOOK PAGE,
ADVERTISED HER AS A MENTAL RETARD AND PROMOTED HER BUSINESS,

08/06/2008 Dr. Richard Hess: teachers found Emilie’s Mother was a “trigger” for
Emilie’s problem behaviors. This aftev the mother received training from Milestones 0.1-'
the use of “cues” and prompts”. Dr, Hess recommend to Emilie’s Mother that she stay

away from Emilie as the cure.

Guardian Lisa Spitale Used Non-Verbal Prompts ‘To Induce Emilie Not To Testify In
Her Best Interest During Hearings.

The Easton School District’s use of prompts and non-verbal cues were well integrated
into Emilie’s understanding of how criminals were communicating with her. “Skills”
used to terrorize Emilie were transferred to the mother, and Lisa Spitale by Milestones
Community Healthcare. Emilie’s torture (burns) was paired with prompts and non-
verbal cues—criminal pidgin. Technically called: Pavlovian Cued and Contextual Fear
Conditioning which any professional behavioral health firm is going to know its
fundamental science — it was built into their nomenclature used by the Easton PA
Schooi District. Pages 9-13.

Their domestic terror program was VERY immersive. Emilie was constantly
reminded she could be assaulted at any time. From home to School, to Lehigh
Transition Service to Milestones Community Health, I have witnessed these skills
passed to retail employees for national brands and random cheep help just wandering
around. (See School bus driver).

Guardian Lisa Spitale began going to my daughter’s house when she was alone and
assaulting Emilie in her home or the street. Lisa Spitale ought to have been arrested a
however, as she worked for the enterprise her violence was part of the businesses core

competency. The businesses did not work without extortion and violence.

05/05/2011 Criminal Complaint To: Daniel Corpora Magistrate Judge.
Easton PA Guardian Lisa Spitale grabbed my daughter at home until she bruised her
arm to get her to agree to a home for the mentally retarded.

Cruel, degrading treatment. Terrorism by conservative republican animals.

Cruel, degrading treatment. 08/06/2012 Lisa Spitale arranged this assault of burning

Page eof 4d
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 25 of 71

Exhibit 2.42

Exhibit 2.50

Exhibit 2.56

Exhibit 2.57
Exhibit 2.58

Exhibit 2.58

Exbibit 2,59

Emilie with cigarettes with Judge Ed Smith's signature on the petition she used set up
the assault. Pages 6-7.

05/07/2013 Guardian Lisa Spitale pulled Emilie screaming from a public swing and
took her to a vacant parking lot. Page [4.

07/14/2013 Guardian Lisa Spitale grabbed and bruised my daughter. Page 15.

08/22/2014 Extortion dialogue. My interstate extortion was attempted via the use of a
family member (my daughter) during my U.S. Appeal 2nd Cir, 14-222] Kraemer v.
Edelstein. PA Guardian Lisa Spitale, Amy Fontno (the mother) took my daughter’s
mobile phone from her and prevented her from contacting me. My mother (an Easton
District employe) worked with Lisa Spitale and Amy (Fontno) DeRaymond demanded
I move to PA via a oneway bus ticket mailed to me—forfeiting my U.S. Appeal
14-2221. in exchange they would have my daughter waiting at the bus stop. When I
refused Spitale/(DeRaymond over medicated 08/26/2014 until she convulsed brain
damaging her further. My mother, even though Emilie was staying at her house refused
to let me speak with her.

Lisa Spitale received “transfer of skills training” from MH/MR vendor Milestones
Community Health care on how to use prompts and non-verbal cues which she
employed in Court as Emilie’s guardian—wittiness tampering. My daughter was
required to sit with Lisa Spitale for all of her Northampton County Court of Common
Pleas hearings and was interviewed by Lisa Spitale during those hearings. Lisa Spitale
went to my daughter house and assaulted her prior to some hearings:

05/17/2010 | Judge Koury 2007-0021
02/11/2011 1 Judge Beltrami 2007-0021
02/06/2014 | PFA Judge Zeto - Baratta COO48PF-2014-0008 1

11/04/2014 PFA C0048PF-2014-000815 was made up nonsense. Amy DeRaymond,
guardians Lisa Spitale, Shanon Moore, and Dr. Koger’s people who victimized Emilie
sought protection for themselves and newly appointed federal judge Ed Smith via a
bogus PFA from their association-in-fact RICO enterprise partner: the Northampton
County Court of Common Pleas, and Judge Ed Smith. United States v. Aimone, 715 F.
2d 822, 828 (3d Cir. 1983),

My answer never made it to the Judge as judges were changed the day of the
02/06/2015 hearing and the new judge’s name:Judge Zeto. “his name was not on

Page 25 of ¢t
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 26 of 71

Lixhibit 2,59) 1

my answer” according to the clerks who refused to forward it on that basis.

SDNY. Dated 07/15/2015 Re: PFA CO048PF-2014-0008 15

Section x Federal Guardian Romberger Organized Severely Injuring Emilie Before Competency Exam.

Exhibit 2.604

Exhibit 2.60

Exhibit 2.60.1

Exhibit 2.60.2

Exhibit 2,65

 

Exhibit 2,17

Exhibit 2,63
Exhibit 2.63.1

Exhibit 2.64

06-cy-03592 Federal settlement conference scheduling. Judge Pratter Transferred 06-
ev-3592 EDPA to Federal Magistrate Judge Rice after Judge Pratter memorialized that
if Emilie needed use the money for cheerleading outfits—she could. Emphasizing the
level of inclusion the Judge expected. Emilie was normal and had NO mental
retardation.

10/09/2007 | 06-cv-03592 | Judge Rice | I agreed to Federal Educationai Guardian
Marcie Romberger as the District, Northampton County Court of Common Pleas was
unbelievably unmanageable. There were no rules that could not be broken,
circumvented, documented around. The message from the Educational Due Process
hearing officer’s ruling: ODR 5779 05/06 was the School District invented

documentation.

12/03/2007 Federal Educational Guardian Romberger malfeasance.

12/15/2007 Federal Settlement.

2008 Opposition to Judge Pratter’s nomination to the Third Circuit Court of Appeals

03/2008 Emilie suffered over 15 cigarette burns prior to a competency exam arranged
by Federal guardian Marcie Romberger. Exhibit 2,69

04/2008 Dr. Richard Hess was tricked by Ms. Romberger. She withheld Emilie’s
Fragile-x diagnostic proving Emilie could not be mentally retarded. Dr. Hess corrected
his diagnosis after our phone call where he learned of the diagnostic. (I Fedex’d a copy
to Dr. Hess) Dr. Hess stated Emilie could not be mentally retarded given her fragile x

status as normal.

04/01/2009 I was threatened by Federal Judge Rice (06-cv-3592-TR) according to my
attorney that if 1 brought a pleading regarding my daughter’s organized cigarette
burns (torture) she suffered before a mental competency exam I would be called
“crazy” by Judge Tim Rice who’s guardian was at the root of the organized cigarette
burns.

Attorney DeRaymond (Grandfather) Likely Responsible For Emilie’s Cigarette Burns

Pege 20 0f 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 27 of 71

Exhibit 2.66

Exhibit 2.67

Exhibit 2.67

Exhibit 2.67

 

Exhibit 2.64

Exhibit 2,68

Exhibit 2.6.1

Section xi

Exhibit 2.70

Exhibit 2.71

Exhibit 2.72
Exhibit 2.73

Ixl

>
=

ibit 2.70.1

03/042008 PFA ORDER C0048-PF20080254
Signed: Judge McFadden

04/26/2008 Transcripts | PF2008-254

Page:45 | Attorney DeRaymond’s description of over 15 cigarette burns to

(Emilie) his granddaughter: “a Hitle mark that came up on the child” She did it: “te
herself to herself” "Spurious" Attorney DeRaymond (Judge Smith's law partner)highly
likely injured his granddaughter,

PA Judge Moran made light of Emilie’s coercive abusive injures from assault.
04/26/2008 Transcripts | Pages 43-44 | Judge Moran made light of Emilie’s injures.
Tampered with the wittiness,

PA Judge Moran considered sanctions for my taking Emilie to New York doctor.
04/26/2008 Transcripts | Page 45 | Sanctions | This is the enterprise protecting itself
from outside exposure — casting a chill of my seeking medical help in New York.

PA 2009 Federal Judge Tim Rice threatened me. If] pursued my daughter’s assault
would call me “crazy”

2008 Dr, Lenora Felderman M.D. | Diagnosis: Cigarette burns

Detail of 2008 cigarette burns. Judge Moran’s peculiar behavior,

2008 Chief Medical Examiners Office Dr. Lara B. Goldfeder M.D. coached me through
documenting Emilie’s repetitive cigarette/tool burn injuries.

Federal Education Guardian Marcie Romberger’s Quid-Pro-Quo Payout.

03/16/2010 Federal Guardian Marcie Romberger recused herself after Emilie was
accepted to College.

METADATA Recusal letter created 03/15/2010. Backdated to 03/11/2010. Romberger
quit after Emilie was accepted to college and back dated her recusal making it appear
her quitting was NOT in reaction to Emilie’s acceptance to college.

Emilie was accepted to Community Colleges

Emilie was accepted to Community Colleges

All of the colleges I contacted were eager to have and to
make school accessible to Emilie.

Ms Romberger’s recusal letter stated a “conflict of interest” three days after my
03/13/2010 email confirming my daughter’s acceptance to colleges. She lied.

 

Page ?f of 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 28 of 71

Exhibit 2.74

Section xii

Exhibtt.2,76
Exhibit 2.83

2012

She was caught trafficking and quit.

Romberger’s husband (quid pro quo) went to work for Sweet Stevens, Katz & Williams
LLP the Easton Area School District’s law firm.

03/2008 Marcie Romberger attempted to racketeer false medical exam positives for
mental retardation results by arranging the torture of my daughter prior to a
competency exam, Results that duplicated Judge Smith’s mental retardation fraud from
12/21/2006. Romberger helped judge Smith and attorney DeRaymond. These are all
top public officials human trafficking.

03/15/2010 Federal guardian Marcie Romberger to Shanon Moore
Moore finished the trafficking Romberger started and unilaterally enrolled Emilie with
Lehigh Transition Services—a school for the mental retarded —- human trafficking.

03/27/2014 Guardian Lisa Spitale and the mother over medicated Emilie and brain
damaged Emilie the day after Judge Ed Smith was appointed federal judge.

05/16/2014 | 14-cv-3804 SDNY Kraemer v. Edeistien | Judge Ed Smith’s appointment
was fresh and the guardians racketeering was plain. Shanon Moore quit as federal
guardian. Judge Timothy Rice appointed Lisa Spitale who judge Smith illegally piaced
to racketeer my daughter out of existence,

05/19/2014 Federal guardian Shanon Moore to Lisa Spitale
After filing 14-cv-3804 SDNY 05/16/2014 Kraemer v. Edelstien Federal guardian

Education Law Center complaint proving a pattern of PA School Districts depriving
FAPE via the invention of disruptive behavior in African American students.

Hobbs Act Extortion: Northampton County Domestic Relations Support Demand

06/17/2010 Child Support terminated after Emilie’s graduation.

07/16/2010 Support reactivated | No registered disability | MH/MR false claim MR317
07/21/2010 10-cv-4868 | Emilie's trafficking and extortion was dismissed with
prejudice

Judge Martini was removed from U.S. lawsuit against U.S. Attorney Paul Bergrin for
“engineering around RICO” Bergrin charged with prostitution, witness tampering,
murdering witnesses.

http://www.niEconynews/index .sst/2012/06/judge_removed_from_bergrin_murhinal

Page 2d of 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 29 of 71

Exhibit 2.78

Exhibit 2.76.1

Exhibit 2.79

Exhibit 2.80

Exhibit 2.81

Exhibit 2,82

Exhibit 2,82. 1

Exhibit 2.82.2

Section xiii

Exhibit 2.83

Exhibit 2.84

Federal guardian Shanon Moore trafficked Emilie to Schoo] District
consultant Freya Koger Director Lehigh Transition Services.

10/10/2010 Hearing | I refused to pay disability support (extortion) | Judge Paula A.
Rosciol. No diagnosis was ever cited for a claim of disability support.

12/10/2010 Extortion: Threats of arrest and economic harm | PA ID 620001448
12/10 2010 Extortion: Threats of arrest and economic harm for non-pay of Emilie’s
disability support.

11/01/2013 Refuse to pay support after Emilie’s mother attempted to murder her.

lend our silent extortion agreement.

02/19/2014 ELECTRONIC complex hearing reminder for 02/26/2014 hearing
Pennsylvania Child Support Office. PA 1D 620001448

02/26/2014 Spin/Lehigh Transition Services Progress Report

2010 | Federal Judge Martini’s Order was Improper and Furthered Extortive Violence
Used For Emilie’s Trafficking.

09/21/2010 | 10-cv-4868 | Kraemer v. Pennsylvania. | Doc. 122 /P13. Federal Judge
William Martini improperly imposed a time bar against my evidence of organized
injury facilitated by federal educational guardian Marcie Romberger and then
dismissed my case with prejudice baring any appeal. Page 13.

06/15/2012 | US v. Paul Bergrin, No. 13-3934 (3d Cir. 2014): Third Circuit Judge
Jordan:“It is not a court’s prerogative to construct a detour around RICO” Judge
Martini’s issue with former U.S. Attorney Paul Bergrin, is analogous to how he deait

my daughter’s case of violent racketeering and extortion.

WITNESS TAMPERING IN CONNECTION TO JUDGE SMITH’S FEDERAL JUDGE APPLICATION

Section xiv

2011 | Quid Pro Quo Extortion of a victim In Furtherance Appointing A Future Public
Official By The Pecuniary Beneficiaries Of His Approval to Traffic Their Victim,

The time 02/2012 to 03/11/2013 was marked by a significant increase in Emilie’s
assault, resulting injuries WHILE judge Ed Smith was vetted for a Federal judge and
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 30 of 71

Exhibit 3.10

Exhibit 3,11

 

Exhibit 2.85.1

Exhibit 3.10.1

Exhibit 2.87

Exhibit 2.87.1]

Exhibit 3.10.2

after he unlawfully approved LISA SPITALE as Emilie’s guardian. Ms. Spitale, like
Freya Koger’s people, let themselves into Emilie home while she was alone. Spitale
would assault Emilie during these times. Freya Koger's people would walk in on Emilie
changing in the morning and then take her out for “employment services” which
typically entailed parking lots, private residences and apparently met by public
employee’s. Paul Bergin (U.S. v. Paul Bergin) called this gaining loyalty. Judge Martini
(my federal judge 10-cv-4868) had trouble with RICO cases (Paul Bergrin)

03/23/2012 Lisa Spitale’s petition was approved by Judge Ed Smith to remove two
weeks of my vacation with Emile for “Educational purposes” This resulted in violent
extortion and torture of Emilie. Judge Smith approved the unlawful appointment of
Lisa Spitale 07/15/2011 and she operated as Judge Smith’s personal thug for the
purpose of furthering his federal judge application 1.c., facilitating coercive assault,
torture, additional trafficking of Judge Smith’s 2006 trafficking victim/witness— my
daughter,

04/03/2012 My daughter was trafficked in a dirt parking lot “ALL DAY” behind
District Court: 31-1-07 and met by her “Judge friend”. This was her second day in the
same lot. I posted her location to YouTube 02/28/2017 Judge Halal of District Court:
31-1-07 committed suicide 06/06/2017. See Exhibit 2.85.1 Pi4 “tasks” in parking lots.

07/20/2012 Our vacation ended 07/15/2012. During the time Emilie would have been
on vacation with me she was instead taken to a private by residence by Freya Koger’s
employees of Lehigh Transition Empioyees and tortured. Emilie recorded the location
before she was burned with cigarettes. Her phone was destroyed later, I recovered the
SIMM chip.

07/2012 | Lehigh Transition Services progress report served as advertisement.

The back pages: “TASKS" Emilie was required to perform in the backs of cars
typically near public buildings, malls. Barns & Nobel was used as the staging area until
a call came in then out to the parking lot for a “vehicle transfer” where Emilie would
often fight for her life not to get into a vehicle.

These “TASK’s” resulted in Emilie contracting an STD scabies. Emilie’s human
trafficking and torture was protected by her aunt Deputy Gretchen Kraemer.

07/2012 | Page 14! Full Lehigh Transition Services progress report. What amounied to
a human/child trafficking advertising tool.

08/06/2012 Emilie was restrained and tortured. Burned with cigarettes at a

Page 30 af 7i
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 31 of 71

Exhibit 2.85

Exhibits 2.86
2.6.2, 2.6.3

Exhibit 2.86.1
Exhibit 2.86.2
Exhibit 2.86.3
Exhibit 2.86.4

Exhibit 2.86.5
Exhibit 2.86.6
Exhibit 2.86.7
2.86.8

Exhibit 2.86.9
Exhibit 2.86.10
Exhibit 2.86.10.1

 

Exhibit 2.86.11
Exhibit 2.86.12
Exhibit 2.86.13

 

private residence as a result of guardian Lisa Spitale’s 03/23/2012 petition approved by
Judge Ed Smith. The petition took two weeks of my vacation away to be used for
“educational purposes’’. Instead of school however, my daughter was tortured. Taken
to a private residence 45 miles west of Lehigh and burned with cigarettes. This on
Judge Ed Smith’s behalf assuring the person he trafficked 12/21/2006 (my daughter)
would not be too chatty while he was vetted for federal judge. I presented Emilie’s
wounds from assault to my sister: Pennsylvania Deputy G. Kraemer—Judge Smith’s
best friend. She refused to document or arrest anyone. She played down the seriousness
and significance of the assault, second third degree burns and torture, Torture is defined
here within the meaning of the 2005 U.S. Justice department’s memos on Iraqi war
detainee torture.

12/2012 Vehicle transfers in the middle of paring lots. They Used Barns & Nobel as a
awaiting area —like a pop up. Recently resulting in 7 NYPD arrested for running one.

2012-2014 THERE ARE OVER 50 EMAILS contained in this exhibit in chronological
order illuminating Freya Koger Director, of Lehigh Transition Service’s and mother
Amy Fontno’s trafficking and degrading my daughter Emilie in furtherance of Judge Ed
Smith’s 2014 federal judge appointment,

01/30/2012 Emilie Ne phone

04/03/2012 EIS in parking-lot behind traffic court where judge friend visited her,
04/06/2012 Lehigh nonsensical explanation about my daughter tn parking lots.
04/09/2012 Federal guardian Moore recommended extortive “counseling” after
Emilie reported her time alone in parking lot (behind District Court: 31-1-07})—
which I saw, documented on FamilyMap. That Judge committed suicide three
months after | posted the data to YouTube.

05/15/2012 Lehigh coerce EK to put her toys in a bag before “vehicle transfers”
05/30/2012 Lisa Spitale cut off my vacation time. Used time to torture Emilie.
06/07/2012 Emilie No phone

3.10.2 Emilie tortured at private residence scheduled by Lisa Spitale

09/03/2012 Emilie at private residences question

10/19/2012 Paper cut, mouth swollen, iPod smashed. Emilie was assaulted 2.42
10/19/2012 Mickey Cekovic sent 14 newsletters to be completed after agreeing to
pay and making me wait 4 months for payment— my daughter was severely assaulted,
Guys like Cekovic and undercover detectives he worked with made sure there was no
one to report il to that would do anything.

11/09/2012 my daughter’s phone is turned off. 2.42 pages f1 to 13 stove burn,
[2/07/2012 Why is she writing to strangers?

Page 31 of 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 32 of 71

Exhibit 2.86.14

Exhibit 2.86.15
Exhibit 2.86.16

 

Exhibit 2.86.17

Exhibit 2,86, 18
Exhibit 2.86.19

Exhibit 2.42 pt,

Exhibit 4.16

Exhibit 2.86.20
Exhibit 2.86.2]
Exhibit 2.86.22

 

Exhibit 2.86.23
Exhibit 2.86.34

Exhibit 2.86,25

Exhibit 1.5.3

Exhibit 2.86.27
Exhibit 1.5.4

Exhibit 2.86.28
Exhibit £.5.5

02/06/2013 Emilie extremely upset. She was in a parking lof. Wanted to be taken
back to the office. 2.42 pl4. A cigarette was pui out on Emilie's forehead.
03/05/2013 Emilie No phone

03/23/2053 Lehigh employees coerced Emilic to lie about getting medical treatment for
arash that was Scabies an STD.

04/30/2013 Email to mother to take Emile to MD after two months of rejected

requests. She in collaboration with the MD prescribe medication that would invariably

‘kill Emilie.

05/03/2013 Lehigh refused to let Emilic off from “work” She has severe scabies
05/03/2013 Lehigh progress report no mention of severe rash.

Stated behavioral issues: Jan-March 2013 Progress Report

05/07/2013 Guardian Lisa Spitale pulled Emilie screaming from a public swing and

took her to a vacant parking lot. 2.42 p.14.

05/16/2013 Start of Emilie’s attempted murder | Pharmaceutical grade topical steroids

used to grow Norwegian Scabies.

05/24/2013 Emilie does not want to go to therapy. They abuse her.
05/28/2013 Emilie picked up by nameless people from Lehigh program.
05/29/2013 Emilie refused medical attention,

Letler to federal educational guardian Shanen Moore,

05/31/2013 Moore responsible for severe injury to Emilie.

06/10/2013 Letter to federal guardian Moore photo chronology of assaults.
06/14/2013 April-May 2013 Progress report. MAY 2083 is offical start of Emilie’s

attempted murder. Lehigh becomes new entity SPIN the following month in June.

 

 

06/27/2013 PA Lehigh Transition Services merged with SPIN—becomes SPIN.

07/12/2013 Norwegian Scabies treated as eczema. Emilie was prescribed an
unrecommended dangerous double dosage of Clobetasol and Fluocinonide
according to the manufactures. She become very sick very quickly.

07/16/2013 Emilie exiremely oppressed at SPIN, Norwegian Scabies is severe.
07/22/2013 Norwegian Scabies | Skin Fissures | Treated as eczema

07/24/2013 BS jetter from SPIN Emilie “happy” Emilie is almost dead 2.42
07/26/2013 Norwegian Scabies GONE one week before Judge Ed Smith’s
nomination, This is impossible unless defendants knew it was scabies and treated

Emilie with a seabicide. 1.e., they know they are murdering her,

08/01/2013 JUDGE SMITH NOMINATED FOR FEDERAL JUDGE
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 33 of 71

Exhibit 2.86.29B

Exhibit 2.86.29
Exhibit 1.5.6

lixhibit 2,86,31B
Exhibit 2.86.30
Exhibit 1.5.6
Exhibit b.10.11

Exhibit 2.86.30B
Exhibit 2.86.31B
Exhibit 2.86.31

Exhibit 2.86.37

Exhibit 2.86.33

Exhibit 2.86.34

Exhibit 3.21

Exhibit 1.10.7

DEFENDANTS START TO FINALIZE ATTEMPTED MURDER
08/06/2013 | Attorneys Brad Zimmerman / Jill Bloustien make up errors for me

to correct, Fran them by Katie a freelance attorney she confirmed fraud.

08/07/2013 Emilie is unhappy and uncomfortable with Ms, Karen Ward

08/07/2013 ELIDEL prescribed. A pure inmmunosuppressant,

“ELIDEL snould not be used in immunocompromised adults and children.
“Administration has been associated with an increased risk of infections, lymphomas,
and skin malignaney” ‘Phe immunosuppressant treatment would invariably kill Emilie
unless stoped.

hitps:/Awww.accessdata fda gov/drugsatfda_docs/label/2006/02 1302801 LbLpdf

08/08/2013 3:22 PM | Fried Frank Project RFP

08/09/2013 Emilie unhappy SPIN/Lehigh does not respond: Resend email.
08/10/2013 Emilie very clearly has Norwegian Scabies. Tunneling is apparent.

Mike PestPro phone call. Suggested I had scabies, crabs while hiding Service reports
that found bird miles in apartment 8G,

08/11/2013 10:04 PM | Alan Fuchsbergh wants 08/12/2013 AM meeting.
08/12/2013 11:24 AM | Fried Frank RFP follow up.

08/12/2013 11:38 AMI Email to Lehigh ANIMAL CAGE CLEANING DUTY,

Emilie has skin fissures very prone to infection, septic shock.

08/16/2013 Lehigh was taking Emilie to my mother’s house. My mother who
was deaf took Emilie’s mobile phone from her and locked her in during overnight stays
afier Lehigh was attempting to put her into septic shock during the day.
08/19/2013 SPIN/Lehigh (Freya Koger) provided assurances of Emilie’s care in
an email while they were attempting Emilie’s murder,

08/23/2013 SPIN/Lehigh submitted Emilie’s progress report on how well she was
doing. This just before I picked her up for the weekend,

Enulic is almost dead from advanced Norwegian Scabies.

08/26/2013: [stop Emitie’s attempted murder citing an emergency, There were
no other appointment scheduled until September. I impress upon them they need
to urge the mother to bring Emilie in.

08/28/2013: Emilic is properly diagnosed with Norwegian Scabies, The treatment
was substandard according to guidelines. One Ivermectin tablet was issued.

3-7 are required:

“Depending on infection severity, ivermectin should be taken in three doses
(approximately days |, 2, and 8), five doses (approximately days 1,2,8,9, and
15), or seven doses (approximately days 1,2, 8,9, 15, 22, and 29).”

Page 33 of /t
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 34 of 71

Attps/vusv.cdc eov/parasites/scabies/health_professionals/meds jin

Permethrin instructions excluded the scalp which is required.

 

Exhibit4.16.1 09/11/2013 NY Fuchsberg Law lirm was making mindless corrections to his website,

Exhibit 4.16 09/12/2013: Emilie’s mother and guardian Lisa Spitale began unprecedented

unorthodox treatment known to cause seizures: Bupropion, Risperidone.

Exhibit 416.1 FDA Risperidone

Exhibit 4.16.2 FDA Bupropion (WELLBUTRIN)

Exhibit 1.10.9 09/13/2013: Emilie’s mother issued an ultimatum that I not call Emifie’s doctors.
Le., after stopping their attempted murder an ultimatum not to interfere with

their over-medication, brain damaging program.
09/13/2013 NY Fried Frank selected me for work on their Holiday card.

Exhibit 2.86.35 09/23/2013 Who is my daughter with?
Exhibit 4.16 09/24/2013 1 get CVS’s data printout of my daughters prescriptions find

overwhelming abuse.

SQL formatted data supporting CVS claims can be found here:
https://drive google. com/open?id=| mdpsqANeb74ihT Y Vox lol2FMUAI

   

09/25/2014 Federal guardian Lisa Spitale lied about my daughter having seizures
“Dear Mr, Kraemer: I have received multiple emails from you demanding that Emilie
stop taking medications which you believe have been prescribed to her. I do not know
how you obtained what you believe to be a list of Emihie’s medication, as you are not
her guardian, Much of your information is inaccurate. In addition, please be assured
any medication Emilie may take would be prescribed by one of her treating doctors and

would be carefully monitored by the prescribing doctor.”

Exhibit 2.86.36 09/26/2013 What is my daughter doing in Nazareth PA today? Emilie was
typically assaulted and appeared drugged after visits with therapist Sarah Dina,
Emilie was terrified of this person and for good reason.

Exhibit 2.86.37 09/26/2013 SPIN/Lehigh: Who is my daughter Emifie Kraemer with today?

Exhibit 2.86.37B 09/27/2013 Mickey Cekovic, Pitta & Bishop: Where are you?

Exhibit 2.86.38 10/01/2013 Who is my daughter Emilie Kraemer with this morning?

Exhibit 2.86.39 10/16/2013 Who is Emilie (my daughter Emilie Kraemer) with today?

 

Page diaf 4d
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 35 of 71

Exhibit 2.8640 10/16/2013 However, Emilie claims that she is not with Ms. Cook ioaday.
Exhibit 2.86.41 10/17/2013 Who is Emilie Gny daughter Emilie Kraemer) with today?
Exhibit 2.86.42 10/31/2013 Emilie phone call! activity has become less consistent.
Exhibit 2.86.43 12/20/2013 Where is my daughter Emilie Kraemer is today / Phone
Exhibit 2.86.44 01/07/2014 Who is my daughter with today?
Exhibit 2.86.45 01/07/2014 “At the Spin office due to the extreme temperatures.”
Exhibit 2.86.46 01/07/2014 And, can you please tel! where are those a offices located?
Exhibit 2,86,47 01/07/2014 “2158 Avenue C, Suite 1G/ bethleiiem, PA 18017”

SPIN like Lehigh Transition Services is not listed with PA as having any legal

 

 

business entity,

Exhibit 2.86.0 01/12/2014 13:46 PM | Emilie is really upset about going home Sunday.
Emilie never wanted to go home on Sundays -—this Sunday stood out. Emilte
won't let me take her to doctor, They punish Emilie if she lets me take her an
M.D, source outside of their control.

Exhibit 2.86.48 01/13/2014 ‘To Amy Fontno: Emilie has scaling on the right side of her face and

 

around her eye and white specks attached to her eyelashes. No Reply.
Exhibit 2.86,49 01/13/2014 Ms. Moore: My daughter, Emilie Kraemer needs to see an MD.

 

Mike DeAngelo Former Pitta & Bishop employee [ 1 was staying at the Grand Hyatt
hotel] at the time. Hotels became necessary after | was poisoned out of my apartment
11/06/2013 while Judge Ed Smith was interviewed by the U.S, Senate. Mike
DeAngelo was in charge of security and hotel staff. Mickey Cekovic of Pitta & Bishop
LLC was tampering with evidence in connection to my daughter’s attempted murder in

PA. My hotel environment was tampered with.

Exhibit 2.86.56 01/13/2014 Moore: Tam copying Lisa Spitale, Esquire, who is Emilie’s guardian
of the person.

Exhibit 2.86.51  O1/13/2014 Spitale: I learned at the meeting that an individual had been hired
specifically for Emilie, as they beleve she would be an ideal fit for Emilie.
Unfortunately, Emilie did not have “chemistry” with this individual and the

pairing was not benefiting Emilie.

EMILIE WAS REFUSING TO BE HUMAN TRAFFICKED,
This included (rafficking by and to Norfhampton County PA detectives.

Exhibit 2.86.52  O1/15/20t4 Ms. Moore had EK see a doctor but did not answer Emilie’s claim of

Einilie being attacked ala private residence, by a nameless mate individual.

01/16/2014 THURSDAY JUDGE SMITH NOMINATED BY U.S. SENTAE

Page 35 af?
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 36 of 71

lixhibit 2.86.52B

Exhibit 2,86,53
Exhibrt 2.86.54

Exhibit 2.86,3C

 

Exhibit 2.86.55

 

Exhibit 2.42

p23-25

Exhibit 2.86.56

Exhibit L6G

Exhibit 2.86.56A

Exhibit L6

01/16/2014 THURSDAY NDA FRIED FRANK

01/17/2014 No phone. Restricted conversation,
Who is Emilie with? Entire week with Jenny Cesar with the exception of
THURSDAY O1/16/2014.

01/23/2014 Fried Frank doubled my inveice submitted 01/23/2014 for $4,500 to
$°,000 submitted 01/24/2104, Marketing stated forascr restrictions no longer

applied. “Its a new year, new budget”

01/23/2014 Letter to Guardian Moore about Emilte’s degrading inhuman
treatment. T mention to Ms. Moore that Emilie stated that Spitale and the doctor
called the police —“a Little bit”.

01/24/2014 Emilie had finger print bruises from being restrained and burned
from what appear to be from an electric shock electrode. Emilie was assaulted
after exposing Easton police.

01/31/2014 Emilie was hospitalized after exposing the Easton police again during
my weekend (25/26) visitation.

02/18/2014 NY Fried Frank reneged on former agreement.
Fried Frank proposes meeting for 02/19/2014, Agree to meeting.

02/19/2014 NY Attempted murder | Toxic Fumes | 145 W 7iSTAPT 8GI NY NY
10023 | Attempted murder | T called the fire department | See infrared motion detection
photo of toxic fumes vented into 145 W71IST Apt 8G bedraom | EMT's refused to
enter 8GE eight hours later as it was unsafe.

02/24/2014 Overnight U.S. Mail my answer to Northampton County Judge
Roscioli for disability support hearing #16690 scheduled 02/26/2014. The answer
provided Judge Roscioli with the 05/18/2006 Pennsylvania's Special Education
Appeals Panel Opinion No.1727 upholding my daughter's pendent placement
diagnosis PDD-NOS. [t also DECLINED the School! District's and Amy
DeRaymond’s claim that Emilie was mentally retarded (MR317) first presented
during PA ODR #0557-05/06-AS

02/24/2014 NY Fried Frank asked for all of my native files.

02/25/2014 | N'Y Attempted murder | Toxic Fumes | 145 W 71ST APT 8GE NY NY
10023 | Fumes were worse than 02/19/2014—gas chamber. The Super came

looking for me. I had 2 fans running. Treated by M.D. for fumes and mite bites.
1.6.1 1.6.2

Page 30 0f 44
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 37 of 71

Exhibit 2.86.57

Exhibit 2.86568

Exhibit 3.25.2

Exhibit 2.86.59

05/28/2014 Shanon Moore suddenly stepped down as Emilie’s Federal Educational
Guardian after I ftled SDNY 14-cv-3804 Kraemer v. Edelstein. Emilie was over
medicated 05/25/2014 until she had seizures—two days after Judge federal Rice’s
scheduled conference to replace Shanon Moore with Lisa Spitale.

03/03/2014 NY Fried Frank reneged on agreement. States check was submitted
02/27/2014

10/13/2014 Easton PA Police Officer Meg Refused Court Ordered Visitation
7:36 PM I called Easton police got Officer Meg. 7:54 PM Officer Meg okay’d for me
to come in see daughter for court ordered visitation. Officer Meg called me back said

she called the house and it was fine.

it. 8:50 PM 4 Easton police surrounded my car while I was waiting for my daughter for
30 mins and threatened me instead. Ask for visitation papers. Then still refused

visitation. “It was too late now”

Hi, I stated mother’s corroborated history of extreme violence toward Emilie demanded
to see her and that she was ok.
Officer Meg replied: “How do we know you didn’t do it”

iv. Officer Meg also refused to arrest the mother Amy Fontno for theft.
Officer Meg stated the same thing guardian Lisa Spttale cited:
“A MOTHER can take a daughter’s cell phone”

v, Officer Meg cailed my sister deputy G. Kraemer about my visitation to get a second
opinion (I've picking up my daughter for over 20 years). She also refused my court

ordered visitation.

vi, Deputy G. Kraemer was responsible for refusing to make arrests for my daughter's
torture (burning with cigarettes) 08/06/2012 resulting in my daughter’s 08/01/2013
attempted murder and 03/27/2014 brain damage via overdose in furtherance of Judge
Ed Smith’s 03/26/2014 federal appointment. Deputy G. Kraemer was close friends with
Ed Smith »--her actions were quid pro quo. She received housing, jobs as a result of her
relationship with judge Smith. Exhibit 3.10.2

10/14/2014 Letter to Mary Zimmerman. Behavioral Health Supervisor Division of
Provider Review | Department of Public Welfare:

Pegs 37 af7i
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 38 of 71

Phe C eee REV EOE EEE RER

possible and how?...

“the police officer did say it was lawful for “a MOTHER to take a daughter’s

phone” from her—really? Emilie passed the age of majority and has all the rights we

enjoy. How can that even be remotely possible? Can you please fet me know if that's

af

PERCE ERE RR PEER RETR PUNE E EE ER CUT PEERS REAR CREE EERE RES ESE EES EP FATE EERO ETE ee aE EE

Presumably U.S. Supreme Court— Justice Ruth Ginsburg in particular would be shocked to know

Northampton County PA approved of gender based theft.

Bu seew seater eeereeces

Exhibit 2.86.58

 

Exhibit 2.22

Section xv

Exhibit 3.18

SPOCEO EPEC PEER OTHER UTEP Rw ee EEE EEE REAP ETA PLE EOP EE PEP EERE ORTOP ENE CREE RAR Rae

Theft on the bias of gender was approved by the Easton PA Police and Emilie’s
guardian Lisa Spitale. The “law” was used for kidnapping purposes. During Emilie’s
captivity she was over medicated 08/26/2014. When I saw her 11/01/2014 they took her

shoes and coat from her. My adult child had to “sneak” out of her prison.

Moritz v. Conmnissioner of Internal Revenue, 469 F.2d 466 (10th Cir. 1972) decided by
the U.S. Court of Appeals for the Tenth Circuit 11/22/1972. Held that classification by
gender was “an invidious discrimination and invalid under due process principles.”

The notion that a “MOTHER” was anointed with special powers that defy the U.S.
Constitution was raised regularly by Ms. Fontno and attorney DeRaymond during Due
Process 5779 05/06 LS.

Mother Amy Fontno: “1 obtained the evaluation because I felt it was in Emilie's best
interest to obtain Provider 50 services. | did what I felt | needed to de. I do not talk to
Mr. Kraemer about every time I take Emilie to a doctor.” Yet, this was a Court

requirement, When I did it Emilie was burned and I sued the mother for it.

2013 | Murder-for-Hire of Victims Quid Pro Quo In Furtherance Of Appointing A
Future Public Official,

The pecuniary beneficiaries of Judge Ed Smith’s 12/21/2006 approval to traffic my
daughter Emilie: Amy Fontno, Freya Koger and their guardian Lisa Spitale to steps to
attempt the murder of Emilie starting MAY 2013. Then attempted to finalize her murder
a week after Judge Smith was nominated by the President.

03/11/2013 Emilie has a severe rash that is scabies. Emilie’s mother, Freya Koger’s
firm Lehigh Transition Service, refused Emilie medical treatment and refused
documenting the severe rash in their progress report. They reported her reaction to
severe pain from this plainly visible disease as a “behavioral issue.”

Page 38 of 74
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 39 of 71

Lixhibit 1.3

Exhibit £5

Exhibit 2.42

Exhibit 15

Exhibit MERCI

Exhibit FDA
PDE

iT

xhibit FDA
FF

 

rs

MedPage

Exhibit 4.16
Exhibit 4.16
Exhibit 4.16

Exhibit 4.16

05/2013 FBI; MAY 2013 NYPD “one stop shop” for Jewish landlord’s “cops on call.”
U.S. v. Harrington, Grant, Yeriny Reichberg. Pages, 3, 7,15.

5/1/2013 the mother Amy Fontno agreed to take Emilie to a doctor after two months of
repeated requests. I took this photo 04/29/2013 just before she agreed to take Emilie.
05/16/2013 When Ms. Fontno took Emilie the MD knowing prescribed medication that
would invariably kill Emilie unless stopped.

05/07/2013 Lisa Spitale assaulted Emilie. Took her screaming from a public
swing to a secluded parking lot. Page 14.

05/16/2013 Eaton PA. Emilie’s attempted murder started via the improper prescription
of high powered immunosuppressive topical corticosteroids that would in invariably
cultivate Norwegian scabies —a potentially lethal disease — which it did.

MERCK PHARMACEUTICAL.

“for unknown reasons, crusted (Norwegian Scabies} scabies is more common among
immunosuppressive patients (e.g, those with... chronic corticosteroid or other
immunosuppressant use). Severity is related to the patient’s immune status...”

Not only was this an improper prescription it was prescribed in quantities far beyond
the manufactures recommendations which were warned to be potentially lethal:

FLUOCINONIDE

Use beyond 2 consecutive weeks not recommended.

The total dosage should not exceed 60 g/Aveek because VANOS® Cream use for longer
than 2 weeks potential to suppress the hypothalamic-pituitary-adrenal (HPA) axis.
CLOBETASOL

Use beyond 2 consecutive weeks not recommended.

Clobetasol propionate is a highly potent topical corticosteroid that has been shown to
suppress the hypothalamic-pituitary-adrenal HPA axis at doses as low as 2 g/day.

Fluocinonide, Clobetasol, was in use for 12 consecutive weeks. 2 weeks at double the
recommended dosage. According to the manufacture setting the stage for:
Hypothalamic-Pituitary-Adrenal Axis Suppression. Which can lead to debilitating and
potentially FATAL CONDITIONS such as Cushing’s syndrome”.

05/03/2013: Urea Cream Immunosuppressant 60g Tube Dr. Xequiel Hernandez
05/16/2013: Hydrocortisone Immunosuppressant 60g Tube Dr. Xequiel Hernandez
05/30/2013: Fluocinonide Immunosuppressant 60g Tube Dr. Xequiel Hernandez
06/24/2013: Clobetasal Immunosuppressant 60g Tube Dr. Vanessa Esbri

Pode S90f71
Case .1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 40 of 71

Exhibit 4.16
Exhibit 4,16

 

Exhibit 1.6

Exhibit 1.7

Exhibit 1.8

Section xvi

Exhibit 11

Exhibit 1.12

Section xvii

Exhibit 2.86

Exhibit 2.86.0

07/12/2013: Clobetasol
07/12/2013: Fluocinonide

Immunosuppressant 60g Tube Dr. Xequiel Hernandez
Immunosuppressant 60g Tube Dr. Xequiel Hernandez

Skin fissures: port of entry risk of septic shock which is almost always lethal.

05/18/2013 Attempted murder my NYC apartment 145 West 71 St. Apt. 8G via the use
of toxic fumes by my landlord Mr, Edelstein, This two days after the start of my
daughter’s attempted murder,,

05/2013 Evidence of my daughter Emilie being stalked by traffickers working for
Easton / Bethlehem PA Lehigh Transition Services and who knows who else.

05/31/2013 Evidence of my daughter Emilie being stalked by human traffickers

11/06/2013 Quid Pro Quo Assault of Trafficking Victim in Purtherance Of Appointing
A Future Public Official.

11/06/2013 U.S. Senate interviewed Judge Ed Smith

11/06/2013 I was assaulted: severely bitten by bird mites and forced to move out of
Apt. 8G by 11/16/2013. PA Judge Ed Smith’s Senate Judiciary review same day.

I was assaulted due to my landlord’s construction of delivery system saturate 145 W71
St. Apt 8G with a miasma of toxic fumes and bird mites.

Quid Pro Quo Assault Furtherance Of Appointing A Future Public Official.

01/07-8/2014 Emilie was assaulted at a private residence maintained by Easton School
District’s Transition Service’s consultant Dr. Freya Koger. These were common.

This one was bad—she looks off— Em did not say anything. Pretty standard. Her third
degree burn injures were: “I fell of my scooter, a dog bit me, a cat bit me, a bee bit me,
it happened in my sleep”. Emile is in a criminal environment backed by cops and the

court, Emilie generally suffered extreme consequences for telling me who did what.
2006 The mother/RICO enterprise exploited a double with standard with doctors as can
be seen in 2006 transcripts. Exhibit 2.22 page 1922. Ms. Fontno is also seeking custody
after I won the first year in compensatory education for Emilie and sat with the School

District,

2008 NC Court of Common Pleas (RICO enterprise) attempted to sanction me for
taking Emilie to an MD in New York City. Exhibit 2.67 Page 45 Exhibit 2.17

01/12/2014 | 3:46 PM | NOTE: Emilie is really upset about going home Sunday. Emilie

Page dof a4
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 41 of 71

never wanted to go home on Sundays —this Sunday stood out. Emilie won't fet me
take her to doctor. They punish Emilie if she lets me take her an M.D. source outside of
their control,

Exhibit 2.86.1 01/13/2014 1 12:10 AM | MOTHER refused EMILIE medical attention. No Reply.
Exhibit 2.86.2 01/13/2014 | 12:46 PM | Contact federal guardian Shanon Moore.
Emilie eventually told me she was attacked by a man at a private residence taken to by

 

 

Lehigh Transition Services. Federal guardian Moore shows NO concer. They Moore/
Spin Spitale/LTS lie to me about her time at private residences. Deny it.
07/20/2012 video private residence Hamberg PA.

Exhibit 2.86.3 01/13/2014 5:36 PM | Mickey Cekovic | Email | Pitta & Giblin | Distraction

Exhibit 2.86.4 1/15/2014: Lehigh Transition Service people (now called SPIN) refused to provide
names of who Emilie is with. Email to federal guardian Moore who placed Emilie with
LTS.

01/16/2014 THURSDAY I U.S. Senate Nominated Judge Ed Smith,

Exhibit?,.87.0 01/16/2014 1 Emilie not in attendance at Lehigh Transition Services THURSDAY

Exhibit2.87.0 = 1/17/2014 letter to Moore: Emilie not allowed to tell me who she is with.

Exhibit 2.87.1 01/23/2014 | Me to Federal Guardian Shanon Moore: what about altercation? What
about medical report? Spitale changed employees. “Not right chemistry.” Emilie said
they called police (Easton) “a little bit.” They are lying and hiding a medical report.

Exhibit 2.87.2 01/24/2014 Letter from Federal Guardian Shanon Moore. “Further, the SPIN staff does
not take Emilie to their homes or provide her with access to their animals.” See:
07/20/2012: Exhibit 3,10.) And https://youtu.be/Y-PXulwXIVE And 2.42

Exhibit 2.42 0:1/24/2014 Emilie’s hand is burned, bruised from restraint. See page 19. This after
emailing Moore about Emilie leaking COP data. It was the only thing not disclosed by
them to me. That’s supported by the email record and consistent with the Easton cops
behavior regarding Smith and 10/14/2014 threats by them and my sister, Given the
Easton cops behavior, my sister deputy facilitating Emilie’s torture (08/06/2012) on
Judge Smith's behalf, an altercation at some residence, transportation by Lehigh and it
Was a man according to Emilie. It is highly likely an Easton cop assaulted Emilie.

‘xhibit 2.42.1 04/19/2019 Riverside County California: Turpin parents sentenced to life in prison for
torturing children. “The defendants ruined lives, so I think it's just and fair that the
sentence be equivalent to first-degree murder District Attorney Mike Hestrin said at the
time of the plea.”

Exhibit 2.88 1/29/2014 Emilie Hospitalized after reporting Lisa Spitale’s use of the Easton Police.
Spitale is lying about something far more egregious that went on just before Judge

Smith’s Senate Nomination. That something adverse would happen to Emilie around

Page 41 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 42 of 71

Section xviii

Exhibit 14

Exhibit | 4

one of Judge Smith’s federal judge milestones is 100% consistent.

2010 Emilie’s comp-ed money to make up for the education she was denied was
steered to District’s transitional healthcare consultant for the mentally retarded —
Freya Koger —by Judge Ed Smith and Attorney Ray DeRaymond (12/21/2006)

- When a medical diagnostic proved Emilie could not be mentally retarded—the RICO
enterprise made up diagnosis MR317.

- When the Appellate found Emilie was not mentally retarded and approved
compensatory money for her education—the RICO enterprise ignored it.

- When their fraudulent diagnosis MR317was rejected by Due Process and the

State Appellate the RICO enterprise ignored both and used the invented MR317

to have Emilie incapacitated.

- When Emilie got federally protected money for education predicated on having no
mental retardation—the RICO enterprise openly spent it on their (Jewish)
healthcare partner who they (the Italian mob) helped injure Emilie for with no

fear of reprisal from the PA Commonwealth.

The Easton PA RICO enterprise thrives in a land of fiction they write for themselves.
If they need a check from the government they simply invent the fraudulent facts they
need and just remain consistent with the fraud. MR317 appears everywhere in
Northampton County’s documentation. What Due Process 5779 05/06, the medical
diagnostic, and the Appellate #1727 determined (PDD NOS) is nowhere to be found.
It’s as if it never existed.

2014 | Quid Pro Quo Maiming Of A Witness/Victim In Furtherance Of Preventing
Testimony In Regard To A Public Official’s Appointment.

03/27/2014 THE DAY AFTER JUDGE ED SMITH’S FEDERAL JUDGE
APPOINTMENT Enmilie’s medication went from a regular 30 tablets (LSMG) per
month to quantiles of 41MG, 31.5MG, 45MG, purchased seemingly randomly, but are
actually purchased in connection to my federal court filings— administered over the
course of a few days as can be seen 07/08/2014 to 07/11/2014.

03/27/2014 Emilie’s medication was quadrupled. Administered until Emilie convulsed
day after Judge Smith’s appointment. I know they made her convulse because they
purchase anti-convulsant medication 07/11/2014 —soon after they started
overmedicating her. They absolutely know they are brain damaging her. Apparently
they only reason they made the purchase was so they could cause just enough brain
damage without actually killing her to then apply for interstate disability support.

Page 42 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 43 of 71

Why would they do anything so incredibly stupid? Because 14-2221 Doc 25 made it
perfectly clear the Court of Northampton County fabricated a mental disability: mental
retardation MR317. Which was ruled out by educational due process 5779 05/06,

the PA State Appeals panel 1727, by a medical diagnostic conducted by the head of
child neurology of Saint Christophers hospital for children AND THEN IGNORED BY
JUDGE ED SMITH 12/21/2006 who was just appointed federal judge 03/26/2014

MEDICATION WAS QUINTUPLED CAUSING SEIZURES OVER TWO DAYS
07/08/2014 Risperidone 0.25MG Oty 30

07/08/2014 Risperidone 0.5MG Qty 30

07/11/2014 Lamotrigine Anti-Convulsant: Three days latter another 22.5MG’s
07/11/2014 Doc. 25 Cured. 14-2221 2nd Cir. Kraemer v. Edelstein

07/11/2014 Risperidone 0.25MG Qty 30

07/11/2014 Risperidone 0.5MG Qty 30

They are clearly over medicating her.

Exhibit. 4.16 CVS RECORD

Exhibit 2.89 07/24/2014 F-41808-14 PA Registered interstate NY support after deliberate brain
damage.

Section xix 2014 | Corrupt Persuasion Of Federal Court Employees. Tampered with Adverse
Evidence In Regard To A Public Official’s Appointment.

Exhibit 2.91 04/21/2017 J filed 17-cv-2910. My 13” MacBook Air was stolen later that evening at
the same McDonalds where my previous laptop was stolen: McDonald's 335 8th Ave,
New York, NY 10001.

Exhibit 2.90 04/25/2017 Mail fraud: Amy DeRaymond filed my change of address preventing my
receiving mail after 04/25/2017,

Exhibit 2.92 04/26/2017 CLOSURE ORDER was filed canceling DeRaymond’s fraudulent support
claim, I never received it due to the RICO enterprises mail-fraud. The City of New

 

York Family Court attorney initially lied about its existence. Only after pursuing my
daughter’s location did I then receive notice.

Exhibit 2.93 03/09/2018 Northampton County Marta Husovsky who worked for the child trafficking
enterprise refused to locate my daughter after not paying disability support —the
disability of which the RICO business deliberately imposed upon my daughter.

Permanently maiming her.

Page 43 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 44 of 71

ee

Section I

Exhibit 3.1

Exhibit 2.57

Exhibit 3.3
Exhibit 3.01
Exhibit 3.4

Exhibit 3.5

Exhibit 3.6

Exhibit 3.7

Exhibit 3.8

Exhibits
3.10

242 pes 8,9.

CACO RPA EA EP EERO HERES EPS EE ERR EE ERE RET TURE EERE SEC E SOME U EEUU CE RETA HEE ET LE ORC ET EOE REE

THIRD MATTER
2011 — 2015 Interstate Racketeering A Federal Judge Appointnent

PA | Judge Smith, Northampton County Court Of Common Pleas Created Illegal
Unfettered Access To My Daughter Then Used Tt To Chill Her (Their Vietim’s) First
Amendment Speech Via Torture In Furtherance Of Judge Smith’s Federal Judge
Application.

02/08/2011 Luzern County PA Judge Ciavarella goes to trial for Kids for Cash.

oy

 

“One of the most notorious judicial crimes in US, history,

The Legal Intelligencer.

02/11/2011 | 2011-0021 OC | Lisa Spitale handed me a petition for my daughter’s
guardianship.

03/18/2011 Judge Baratta Ordered Lisa Spitale my daughter's guardian.

04/26/2011 Senators Casey and Toomey announce agreement on judicial vacancies
05/27/2011 Judge Baratia: lost jurisdiction regarding Lisa Spitaie appointment.
“will not be taking any further action in this matter”

06/15/2011 My daughter's name was added to my NY lease as a resident
07/01/2011 Casey and Toomey invite applicants for federal district court appointments
07/13/2011 Redundant petition by Amy DeRaymond to Judge Ed Smith:

“To confirm and clarify role of permanent limited guardian of the person”
07/15/2011 Judge Smith approved Fontno’s redundant out of jurisdiction petition to
confirm Lisa Spitale as my daughter’s guardian.

10/12/2011 Judge Stephen Baratta was corruptly persuaded by Judge Ed Smith and
judge William Martini to confirm Lisa Spitale as guardian.

10/13/2011 Judge William Martini closed my federal case 10-cv-4868.

Lisa Spitale became Judges Smith’s personal henchman. She terrorized, assaulted

or had my daughter assaulted from this time forward preventing Emilie from exposing
these alleged criminals while Judge Ed Smith was vetted for federal judge by the FBI
and the President.

03/23/2012 One of Lisa Spitale first official acts was to get Judge Ed Smith to approve

her Petition for Special Relief No. 2007- OC. G021 It took two weeks of my summer
vacation away with Emilie. That time was used to have Emilie tortured—burned with

Page 44 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 45 of 71

Exhibit 2? 44
Exhibit 3.10
Exhibit 2.49

Section ii

cigarettes —at a private residence 45 miles from the Lehigh Transition Services where
Emilie was supposed to be—-during the time she would haye been on vacation with
me. Freya Koger was the Director of Lehigh Transition Services and the Easton
School District’s consultant for mental retardation,

That was after I lost 10-cv-4868 Kraemer v. Pennsylvania, 10/2011 and proving the
school district was gaming their educational environment vis-a-vis educating Emilie
during my 4 weeks of summer vacation by using curriculum NOT used by the school
district. 03/23/2012 the RICO enterprise, Judge Ed Smith made sure that would never
happen again as he signed off on Emilie’s trafficking 12/21/2006 fraudulently
approving treatment for mental retardation (MR317).

I Beat Their System

2010 I got around the school district’s indoctrination of fear when it came to learning
course curriculum by teaching Emilie Italian over our 4 week summer vacation.

The lesson circumvented the behavioral furniture put in place by the Easton School
District as a foreign language was not part of her syliabus—or daily instruction at
school where prompts and non-verbal cues were used to terrorize Emilie in connection
to her classes. It unmasked Emilie’s true capacities. One can see in the video even
Emilie is surprised she has these capacities.

03/23/2012 the RICO enterprise, Judge Ed Smith made sure that my opportunity to
educate Emilie would never happen again as he signed off on Emilie’s trafficking
12/21/2006 fraudulently approving treatment for mental retardation (MR317) and just
applied for Federal Judge.

2011 NY Defendants Consolidated My PA Trafficking Evidence to [45 W71 NY NY

2011 My office: 920 Broadway NY NY lease was canceled after attempted robbery by
the landlord. 4th Precinct 101 FE l4ih St New York, NY 10003.

NYPD 4th Precinct conspired with 920 Broadway landlord.

- Damon the building superintendent erased the security tape from 12 hours earlier
- NYPD Refused to take fingerprints visible to the unaided eye from a steel door.

- NYPD Recommend I move my offie out of 920 Broadway after aiding criminals,

NYPD 4th Precinct conspired with the 20th Precinct and my landlord at 145W71ST 8G
after I moved my daughter trafficking evidence to 8G.

It’s conspiracy because the 4th Precinct knowingly allowed my landlord to attempt to
rob me. After moving to apartment 8G the 20th Precinct knowingly allowed my

landlord to repeatedly vent toxic fumes without investigation for what NYPD

Peye di af 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 46 of 71

determined from my description was assault and highly likely attempted murder.
Attempting to dispose of me (my daughter’s wittiness) and my evidence against the PA
enterprise served a common goal of removing impediments to judge Ed Smith’s federal
judge nominations and appointment, and removing an $800,000 debt owed to me by
my landlord Mr. Edelstein.

Section iii DOD Contractors Tampered With My Website In Furtherance Of Appointing A Future
Federal Judge,
Exhibit 3.9 02/15/2012 Judge Ed Smith was a DOD Judge in Iraq. His potential to help DOD

contractors as a federal judge or otherwise was significant. IBM, Level (3)
Communications helped Amy DeRaymond Fontno—Judge Smith’s law partner’s
daughter who worked at Easton high school -—-to test their SQL injection hack into my
business website.

02/17/2012 IBM: ZmEu Yulnerability sean (DOD) (Gov) Exhibit 3.9
02/25/2012 Rothstein Kass Contract fraud Exhibit 3.22
03/14/2012 Level (3} Communications: SQL ejection (DOD) (Gov) Exhibit 3.9
03/14/2012 Easton High School Test hacked pages Exhibit 3.9
1O/PS/2012 Alan Fuchsbereah Law firm Exhibi 3.23
O8/19/2013 Fried Frank Law firm (Gov) Exhibit 3.24

2012 - 2014 Pitta & Bishop Labbyist (Gov) Exhibit: 3.25

(Gov): Government cantractors, (DOD) Department of Defense contractors.
Section iv NY GOY Contractors Tampering With My Business In Furtherance Of Appointing A

Future Federal Judge.

Exhibit 3.9.2 02/25/2012 NY Firms ran contiguous bait and switch projects, The firms had
a pattern of making me needlessly busy during adverse events to my daughter that also
coincided with each of Judge Smith’s nomination and milestones. The firms offered a
lot of work, disrupted the work and then abruptly pulled the plug after which another
firm hired me and repeated the cycle.

Exhibit 3.22 01/01/2012 - 10/23/2012
Rothstein Kass | Carie Gaurdi | Fraud | Stander/Competency,

Exhibit 3.23 10/15/2012 - 08/12/2013
Fuchsbergh | aw firm | Alan Fuchsbergh { Fraud | Slander/Competency.

Exhibit 3.24 08/12/2013 - 01/2014 (Gov)
Fried Frank | Law firm [ Fraud | Slander‘Competency

Page 46 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 47 of 71

Exhibit 3.25

Exhibit 3.25.1
Exhibit 3.25.2
Exhibit 3.25.3

2012 - 02/2014 Pitta & Bishop LLC | Lobbyist | CFO Mickey Cekovic (Gov)
Racketeering Judge Ed Smith’s federal judge appointment.

 

INTERSTATE COMMON PURPOSE

02/15/2012 My website was hacked by DOD contractors and tested at Easton PA School

02/25/2012 Rothstem Kass Interstate tampering of my business started. Exhibit 3.9.2

02/29/2012 RICO enterprise changed Faston Police Chiefs to Chief Scalzo Exhibit 3.9.1

05/00/2013 Start of NYPD OneStopShop according to FBI

05/16/2013 PA Start of treatment that would invariably kill my daughter unless stopped.

05/18/2013 Start of toxic fumes in my NY apartment

07/26/2013 PA Fontno cure Emilie’s hands of Norwegian Scabies one week before Nomination

08/01/2013 PA Judge Ed Smith’s Presidential Nomination

08/06/2013 NY Attorneys Brad Zimmerman, Jill Bloustien make urgent up PE’s

08/07/2013 PA Fontno, Spitale restart Emilie’s attempted murder with Elidel prescription.

08/10/2013 Mike at PestPro No service reports were made. Then suggested I had SCABIES.

08/11/2013 NY Alan Fuchsbergh, emergency AM phone meeting. Wants his website moved now.

08/12/2013 PA Lehigh Transition Services attempt to induce Emilie into septic shock 2.86.31

08/82/2013 Fried Frank work offer via email a few hours after contacting Freya Koger Director,

2,86,.31B Lehigh Transition Services (o stop exposing my daughter to bacteria by making her
cleaning animal cages while her skin was coming apart from skin fissures.

O1/13/2014 12:46 PM [contacted federal guardian Moore to get Emilie medical attention.

O1/13/2014 05:36 PM Lobbyist, Mickey Cekovic, Pitta & Giblin Distraction

OF/16/2014 Senate Judiciary nominated Judge Ed Smith

01/16/2014 Fried Frank | Law firm | require I sign NDA

02/18/2014 Fried Frank reneged on agreement.

02/19/2014 Toxic Fumes | Attempted murder | My apartment 8G

02/24/2014 Fried Frank asked for all of their files,

02/25/2014 Toxic umes | Attempted murder i My apartment 8G

Page 47 af 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 48 of 71

03/26/2014
03/27/2014
03/27/2014

03/04/2014
03/04/2014

08/22/2014
08/22/2014

08/07/2013
03/26/2014

07/11/2014

08/26/2014

Section v

Exhibit 1.3 p
Pes 3,7,15

Exhibits
15, LA.
16, L.28

Section vi

Judge Ed Smith Appointed Federal Judge
Amy DeRaymond permanently brain damaged Emilie by over medicating her.
Freya Koger Director, Lehigh Transition Services hid detrimental effects of Emilie’s

overdose in a progress report emailed that day.

END RESULT

These firms, along with NYPD depleted my persona! and business assets.

DHCR confirmed 8G was uninhabitable, committed fraud, hid it from the FOIL

Thus leaving me with very litthe money and no viable place to live.

My daughter was abducted during 14-2221 2nd. Cir. Kraemer v. Edelstein

Lisa Spitale used my daughter and my lack of a habitable apartment as bait to lure me
to move to Easton PA — Judge Ed Smith’s jurisdiction—if I wanted to see my daughter.

What Federal guardian Lisa Spitale did not tell me while attempting to extort me:
They attempted to murder my daughter on their and Judge Ed Smith’s behalf

They over medicated my daughter the day after Judge Smith was appointed
permanently brain damaging my daughter

They over medicated Emilie again—only much worse to make her appear mentally
retarded after I filed 14-2221 Doc. 25 which exposed judge Simith’s trafficking.

They over medicated Emilie again when I refused to comply with the extort.

2013 FBI Defined “One Stop Shop” Used For Taterstate Attempted Murder of
Witnesses In Furtherance Of Placing A Future GOP Federal Judge.

MAY 2013 EASTON PA defendants were smart enough to wait until 05/2013 to start
interstate attempted murder for hire predicated on the evaporation of the Equal
Protection Clause in the City of New York as it pertained to NYPD’s special treatment
of Jewish landlords. This was observed and coined as One Stop Shop by the FBI e.g.,
Jewish business men and building owners were able to reach NYPD leadership instead
of looking around for the right inspector to bribe i.e., one stop shop. That NYPD was
open to bribes by Jewish businessmen was well advertised by NYPD. i.e., my Jewish
landlord's Michael Edelstein’s insanely favorable treatment by NYPD.

See U.S. v, Grant, Yernry Reichberg,

By May 2013 defendants had wrested control of Easton PA police and NYC NYPD.
May 16, 2013 My daughter’s attempted murder started via Norwegian scabies.
May 18, 2013 My attempted murder started via Toxic fumes.

PA 2012 Sudden, Regular Appearance Of Coercive Torture, Burn Injuries Of Judge

Page 48 of #1
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 49 of 71

Exhibit 3.9.1

Exhibit 4.19

Exhibits
3.10
2.42 Pgs 8,9

Exhibit 2.42

Pes 4,5,6

Exhibit
242 p.5

Exhibit
2.42 pd

Exhibit
2.42, 2.46,
2,86, 3.10.1

Exhibit

Smith’s Trafficking Victim (My Daughter) In Furtherance Of His Federal Judge

Appointment.

02/29/2012 Easton PA Cops on call

Police Chief Scalzo was appointed Police Chief.

Chief Scalzo ignored guardian Lisa Spitale’s violent extortion, trafficking, and
coercion of my daughter.

Analogous to U.S. v. Harrington, Grant, Yermy Reichberg Defendants placed

leadership within NYPD to garner a personal police force for their racketeering
purposes. FBI called this “cops on call”

03/23/2012 Conspiracy to torture

Lisa Spitale got Judge Ed Smith to approve her Petition for Special Relief No. 2007-
OC. 0021 It took two weeks of my vacation away with Emilie.

That time was used to have Emilie tortured: burned with cigarettes at a private
residence 45 miles from where she was ordered to be.

04/03/2012 Human trafficking

Emilie was taken to a dirt parking behind District Court 31-1-07 in Bethlehem PA by
Freya Koger Ph.D’s people of Lehigh Transition Services. Emilie was let there “ALL
DAY” and met by her “judge friend” and police.

Judge Ed Smith was being vetted for federal judge and his law partner’s granddaughter
— Solicitor attorney Ray DeRaymond— was trafficked in parking lots “Ail Day.”

04/03/2012 Afternoon Human trafficking

My daughter was taken to a police speed trap lot along Route 78. Not the first time 1
caught Freya Koger Ph.D’s people parked by highway off-ramps 2012 with my
daughter explained as “picnics.”

06/06/2017 Judge Halal committed suicide.
District Court 31-1-07 committed suicide 06/06/2017 —three months after I posted
Emilie’s FamilyMap location at the court on YouTube, hétps://youtu.be/WkuwOS8X-e¥

07/20/2012 Burned with cigarettes.

During the time Emilie would have been on vacation with me she was instead taken to
a private by residence by Freya Koger’s employees of Lehigh Transition Services

and tortured— burned with cigarettes Emilie recorded the location before she was
tortured. Her phone was destroyed.

07/2012 Human Trafficking. Tasks in cars in parking lots.
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 50 of 71

ied

th
co

~~

According to Lehigh Transition Service progress reports my daughter, Emilie was

required to perform some “TASK” in the back seats of vehicles.
- Emilie had about one new judge friend a month. My “new judge friend”.
- 3/11/2013 my daughter contracted an STD—SCABIES as a result of her trafficking.

“sc

Exhibit 08/06/2012 Burned with cigarettes. Deputy refused to intervene.

310.2 I presented Emilie’s assault to my sister PA Deputy G. Kraemer—Judge Smith’s best
friend, She refused to document or arrest exyone, Deputy Kraemer played down the
seriousness and significance of the assault, second and third degree cigarette burns.

08/10/2012 Conspiracy to racketeering

Judge Ed Smith would be presiding over and attending my sisters wedding 4 days later
with his “biker chick” girlfriend. My sister representing the Northampton County
PA’s Sheriff’s department knowingly willfully facilitated my daughter’s torture on
extra conservative GOP Federal Judge applicant’s Judge Ed Smith’s behalf.

Exhibit 2005 U.S. Justice department on Iraqi war detainees torture:

2.6 p36. “Much of the condemned conduct goes far beyond the CIA techniques and would
almost certainly constitute torture under United States Law...Pakistan (beatings,
burning with a cigarettes, electric shock). ..Uzbekistan (electric shock, rape, sexual
abuse, beatings)”

Exhibits 10/10/2012 Human trafficking

3.10.6 Emilie is far from Lehigh. The jobs Emilie wanted were not trafficking jobs. They let
3.10.7 her work them just long enough to make them look legitimate then pushed her right
3.10.8 back to human trafficking.

 

Exhibit 3.12 10/19/2012 Assault. Integration Fridays.
The therapists Office. Emilie’s head cut, mouth swollen, drug addled. Sarah Dinan and
Insight Investigations. Emilie was assaulted at therapist Sarah Dinan’s office at 25 E.

Center St #4, Nazareth, PA 18064 arranged by her mother.

Exhibit 3

i
Fad

11/17/2012 Stove burn.
Third degree. No treatment, no explanation.

Exhibit 3.14 11/27/2012 Stove burn.

Third degree. No treatment, no explanation.
Exhibit 2.86.14 02/06/2013 Human trafficking parking lot.
Exhibit 2.42 p14. Emilie extremely upset. She was in a parking lot, Wanted to be taken back to the office.

A cigarette was put out on Emilie’s forehead.

Exhibit 3.15 02/06/2013 Burns with cigarettes.

Page SO of 77
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 51 of 71

Burn to Emilie’s forehead. No explanation.

Exhibit 1.5 03/11/2013 Human trafficking. Emilie Has An STD Scabies.
Emilie’s Mother, Freya Koger, and federal guardian Shanon Moore human trafficked
my daughter. Then end result is a severe rash that is scabies an STD, Defendant’s
refuse to take Emilie to a doctor.

Exhibit 1.5.2 04/29/2013 Untreated Severe Scabies. -
Deliberately misdiagnosed as eczema. 05/01/2013. Defendants refused to treat Emilie
until MAY 2013.

Exhibit 1.3 05/2013 Start Of Interstate Attempted Murders: One Stop Shop
Pgs 3,7, 15 May 2013 FBI documented “One Stop Shop” by Jewish landlord’s to bribe NYPD
leadership for favors. U.S. v. Harrington, Grant, Yermy Reichberg

05/01/2013 Mother agreed then took Emilie to a doctor after refusing to take her from
despite repeated requests from 03/11/2013

pid. Guardian Lisa Spitale pulled my daughter Emilie from a public swing set and took her
screanting to an abandon parking lot. There were no police to call as Emilie was
trafficked to them. I tracked my daughter on Family Map.

Exhibit 2.42 05/07/2013 Assault, Sexual aggression, trafficking.

Exhibit 1.5 05/16/2013 PA Attempted murder started | 18 USC § 229
Defendants medicated Emilie with extremely powerful topical immunosuppressives
that will invariably kill her.

PA defendants waited from March, 11 2013 until May 2013 to agree to a doctors
appointment whereupon Emilie was prescribed medication 05/16/2013 that would
invariably kill her.

“Scabies is more common among those with chronic corticosteroid or other immunosuppressant

use. Severity is related to the patients immune status.” MERCK Pharma.
Exhibit 1.5 https://youtu be/TPaB9UM44i¢8
Exhibit L7 05/20/2013 Stalking, Traffickers
Emilie is trying to handle this herself. She hid these from me because of what they do

to her if she tells.

Exhibits 1.6, 05/18/2013 NY Attempted murder started [18 USC § 175
Began via toxic fumes into plaintiff’s NY apartment 8G.

Page 51 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 52 of 71

NYPD refused to investigate my landlord’s use of toxic fumes they identified as
attempted murder,

Exhibit 3.17 05/24/2013 Ferrorism. Torture.
8:52 AM Emilie’s mobile phone text to Lehigh Transition Services: “I am not
going to Sarah” (Sarah Dina same address as Insight Investigations) Emilie has
Norwegian Scabies. It can be easily seen on her neck, arms and hands -— what kind of
therapist lets their patient walk around like that or not ask questions about it?
Sarah Dinan was retained by Amy Fontno DeRaymond,

Exhibit 3.1

oo

05/29/2013 Concealment of attempted murder.
To Federal guardian Shanon Moore. “Why wasn’t Emilie rash in the progress report

alongside the list of her behaviors?”

Exhibit 3.49 06/06/2013 Stalking, Traffickers

Exhibit 2.85 In the span of one hour 8 traffickers stalked and tracked Emilie after an altercation the
day before. This is just when I happened to catch them.

Exhibit 3.20 06/14/2013 Federal Guardian Shannon Mocre concealment of trafficking.
Moore lied about who Emilie was with during her time with Lehigh Transition
Services. Emilie was in parking lots, private residences. Moore suggested I call the
Easton police who are implicated in Emilie’s trafficking Ms. Moore was facilitating.

07/14/2013 Fingerprint bruises on Emilie’s arm
lixhibit 2.42 Two weeks before Judge Ed Smith’s Presidential nomination for Federal judge.
pls She has untreated Norwegian Scabies.

Defendants knew they were murdering Emilie:

Exhibit 1.5.3 07/14/2013 Elbows | Norwegian Scabies | Treated as eczema
Exhibit 1.5.1 07/22/2013 Norwegian Scabies | Skin Fissures | Treated as eczema
Exhibit 1.5.4

t 1.5.5

Exhibit |.

07/26/2013 Norwegian Scabies | GONE on Emilie hands.
One week before Judge Ed Smith’s nomination.
Explanation from mother Amy DeRaymond Fontno: over the counter eczema lotion.

08/01/2013 PRESIDENT OBAMA NOMINATED JUDGE ED SMITH.

Exhibit 1.5.6 08/07/2013. Amy DeRaymond, Freya Koger, Lisa Spitale, Shanon Moore
attempted to finalize Emilie’s murder a week later.
Exhibit 4.16 08/07/2013 Immunosuppressive ELIDEL 1.0% 30g Tube | x2 refills
08/07/2013 Sedative Hydroxyzine 1OMg | Undocumented refills

Page 5? of #1
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 53 of 71

Exhibit L4

Exhibit 2.86.31

Exhibit 3.2]

lt
OO

Exhibit 2.82

Exhibits }.11
1.12

Exhibits 2,42
pls-19

Exhibit 2,

|_foaa

08/15/2013 Sedative Risperidone 30 tabs 0.5 MG

08/07/2013 Narcotics trafficking.
Defendants were getting medication (sedatives) without a prescription. They doped
and restrained Emilie pharmacologically while they were attempting to murder her.

08/10/20113

08/12/2013 Attempt to induce septic shock,
11:38 AM | Email to Lehigh. Attempted murder. Unprecedented animal cage cleaning
duty. Emilie has skin fissures very prone to infection and septic shock in her condition.

08/13/2013 Allene Kraemer, my mother, racketeering.

“Emilie DID NOT have bugs crawling all over her body. She was here visiting me and
your family when fer hands were full of sores she had a cream to put on her hands
which she did a few days later Amy text me and told me what she had was contagions
and to tell every one that was here to visit with her.”

The cream Allene Kraemer is referring to is Elidel prescribed 08/07/2013—a pure
immunosuppressive — causing the sores, skin fissures and Norwegian Scabies.

08/26/2013 I stop Emitie’s attempted murder,
T called DermOne, declare emergency

11/01/2013 I refuse to be extorted by Northampton County.
I refused to pay disability support after Emitie’s mother attempted to murder our
daughter ending our silent extortion agreement.

11/06/2013 U.S. SENATE INTERVIEWED JUDGE ED SMITH.

11/06/2013 NY I was assaulted in my apartment: 18 U.S.C. § 175
The landlord constructed a toxic / biological agent delivery system under the

windowsill behind the radiator causing my eviction through assault by 11/16/2013.

01/07/2014 PA Emilie | Sexual aggression
PA Emilie at a private residence before Judge Smiths 01/16/2014 Senate nomination.

01/16/2014 US SENATE NOMINATED JUDGE SMITH FOR FEDERAL JUDGE

01/24/2014 Emilie has fingerprint bruises

Page ba of /f
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 54 of 71

pl?

Lxhibit 2.42

pt8-19

Exhibit 14,
4.16

te
ie)
fs
find

 

 

Exhibit |.4
L10.1

Exhibit 4.5

Exhibit 4.6

Bruises from being restrained and bummed after telling me cops were involved.

01/29/2014 Emilie was hospitalized

After telling me cops were involved.
03/26/2014 ED SMITH’S FEDERAL JUDGE APPOINTMENT

03/27/2014 The day after Judge Ed Smith was appointed Federal Judge—Emilie’s
Mother, Amy Fontno and Dr. Cha Yu quadrupled my daughter’s medication causing her
to convulse —impairing her mentally — impeding any further testimony from her in

regard to her human trafficking.

They damage impeded Emilie from testifying against Judge Smith, and those that
assaulted her and human trafficked her from 2000-2018: Lisa Spitale, Amy Fontno
DeRaymeond, Judge Ed Smith, Freya Koger’s employees, assaults, sexual aggression
from trafficking.

Risperidone 0.25MG | 03/27/2014 | 105 tablets 126.25 MG Total
Previgus dosages of Risperidone were monthly 10.25 MG / 30 tablets | 7.5 MG Tota

03/27/2014 Freya Koger and Federal Guardian Shanon Moore hid the effects of
Emitie’s overdoses that caused seizures in their progress reports.

The table below reflects this as the 03/27/2014 report (the start of Emilie’s overdosing)
has no data. Koger’s progress report (post seizure) fraudulently shows an amazing

(triple) improvement in my daughter’s material retention which is impessible.

03/27/2014
Table | Independent reading level material retention: 01/2014 to 02/2014
11/13: 40% 1 12/13: 20% 101/14: 15% 102/14: 20%
05/29/2014
Table { Independent reading level material retention: 03/2014 to 04/2014
1 03/14: 52% | 04/14: 62%

“Neurocognitive impairment is frequent in epilepsy patients. Causes are multiple, and
may be influenced by several factors including the epilepsy syndrome. Most cognitive
complaints in adult patients are mental slowness, memory difficulties and

attention deficits.” https://www.sciencedirect.com/science/article/pii/$ 1059 13 1106000367

Defendants illegally used Risperidone for its restraining properties while they were
abusing Emilie and caused seizures— impairing Emilie permanently.

Page S4 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 55 of 71

Exhibit 2.87

hilos:/Avaww. justice 2ov/usao-edpa/pr/johnason-johnson-pay-more-?2 -biflion-resolve-fraud-and-misbranding-allegations

 

07/2018 The PAAG’s criminal department (agent Bosh} refused to talk about my
daughter’s trafficking, or abuse.

 

Section vii
Increased Racketeering Of Wittiness After Judge Ed Smith’s 03/26/2014 Federal Appointment

03/26/2104 THE BIG RED LINE. It represents a dynamic shift in the RICO enterprises behavior.
They moved from, sneaky chicanery, to practically open racketeering the day after Judge Ed Smith was

appointed federal judge 03/26/2014. The SDNY facilitated their racketeering by bouncing my federal

cases pertaining to my daughter back into Judge Ed Smith’s jurisdiction: 14-cv-9343, and 15-cv-1755 for

example.

03/27/2014 —THE DAY AFTER Judge Ed Smith’s Federal appointment Emilie’s needless monthly
dosage regimentation changed from 15MG per month to random, event driven dosages of 41MG,

31.5MG, 45MG after 03/26/2014. These dosages plus what ever else they were giving her undocumented

caused seizures. The trail they left was obvious and criminal. The needless monthly SMG dosage’s of

Risperidone and Bupropion are so called needless as they started two weeks (09/14/2013) after the
defendants attempted murder failed 08/28/2013.

2014 NY CORRUPT PERSUASION OF FEDERAL COURT EMPLOYEES

Exhibit L.17
Exhibit 1.18
Exhibit 1,19

Exhibit 4.11
Exhibit 4,]2
Exhibit 4.13
Exhibit 14

Exhibit 4.7

,

03/04/2014

05/16/2014
05/16/2014
05/19/2014
05/21/2014
05/24/2014
05/25/2014

11/04/2013

DHCR CM410048S inspector Ms. Robinson stated apartment 8G was so
unsafe in could not be inspected. The DHCR Rent administrator Mr.
O'Brian ignored the inspectors report, lied about me not getting back to
him, canceled my claim and hid his fraud from the FOIL. Apartment 8G
in the interim remained a death trap and could not be occupied. I sued
my landlord Mr. Edelstein.

14-cvy-3804 SDNY | Kraemer y. Edelstein

Exhibit L SDNY tampered with last two pages hidden in the docket.
Federal guardian Shanon Moore quit

PA Conference email Federal Magistrate Tim Rice

DeRaymond Meeting Dr. Cha Yu

126 tablets Risperidone 0.25MG | 31.5 MG Total | Dr. Cha Yu
Previous dosages were monthly 30 tablets 10.25 MG1 17.5 MG Total
Their use of Risperidone was criminal

Page bb of (4
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 56 of 71

Exhibit 4.14

Exhibit L4
Exhibit L4

Exhibit 4.13
Exhibit L4
Exhibit L4

Exhibit 2.53

Exhibit 2.53.2
Exhibit 2.53.3

Exhibit ?.53.3A
Exhibit 2.53.4

Exhibit 2.53.5

lixhibit ?,.53,6

Lixhibit 2.53.7

05/26/2014
06/09/2014

06/25/2014
07/11/2014
07/08/2014
07/08/2014
07/08/2014

07/11/2014
07/11/2014
07/11/2014
07/11/2014

08/17/2014

08/17/2014

08/19/2014

08/19/2014
08/22/2014

08/22/2014
08/22/2014
08/22/2014
08/22/2014
08/23/2014
08/23/2014

Emilie over-medicated into convulsions.

Dismissal Doc. 5. was factually inaccurate.

14-2221 2nd. Cir. | Kraemer y. Edelstein | Extortion
Doc. 25 Cured | It revealed Easton PA mental retardation fraud MR317

Risperidone  0.25MG Qty 30
Risperidone OSMG Qty 30
Emilie over-inedicated into convulsions

Strongly suggesting 60 tablets were administered in three days time.
Lamotrigine (Anti-Convulsant)

Risperidone  0.25MG Qty 30
Risperidone O.5MG Qty 30
Emilie over-medicated into convulsions

Extortion 14-2221 2nd, Cir,

PA federal guardian Lisa Spitale extorted me to drop US 14-2221 2nd
Cir. against my (Jewish) landlord Mr. Edelstein if I wanted to see my
daughter again. This was quid pro quo extortion by Lisa Spitale for Mr.
Edelstein’s help in violently evicting me 11/06/2013 during Judge
Smith’s U.S. Senate review for federal judge. Judge Ed Smith was
responsible for Lisa Spitale’s unlawful appointment as my daughter's
personal guardian.

5:34 PM AK (My Mother) No need to be one the streets

NO ONE wants to take Emilie AWAY FROM YOU!!!

4:33 PM Guardian Lisa Spitale email me

Lisa Spitale communicated with my mother AK: See influence below.
4:59 PM AK Got it. You don't have a lot of choices.

Doc. 85 14-2221 2nd. Cir: Motion To add defendants:

Guardian Lisa Spitale

Guardian Shanon Moore

Freya Kroger of Lehigh Transition Services

Northampton County Office of Developmental Programs.

10:30 AM AK Have you received the ticket to come see EK?

12:43 PM TK How long have you been in touch with Lisa Spitale”
02:32 PM AK So are you coming out tomorrow or what?

10:42 PM AK Did you get the ticket? (Oneway bus ticket to aston PA)
My daughter’s mobile phone is dead.

12:23 AM AK Where are you?

Page St of ed
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 57 of 71

Exhibit 2.53.8

Exhibit 2.53.9
Exhibit 2.53.10

Exhibit 2.53.11

Exhibit 2.53.12

Exhibit 2.53.13
Exhibit 2.53.14

Exhibit 2.53.16
Exhibit 2.53.17

Exhibit 1.4

Exhibit 2.53.19

Exhibit 1.22
Exhibit 1.22.1

08/23/2014
08/23/2014
08/23/2014
08/23/2014

08/23/2014

08/24/2014

08/24/2014
08/24/2014

08/25/2014
08/25/2014
08/25/2014
08/26/2014
08/26/2014
08/26/2014
08/26/2014

08/26/2014
08/27/2014

08/28/2014
08/28/2014

08/28/2014
09/04/2014

11:37 AM AK Did you get the bus ticket?

11:37 AM TK Retrieve oneway bus ticket from US PO BOX NYC
02:47 PM AK Did you get the bus ticket? (They know I have it)

03:12 PM TK Why in the world would you want to communicate with
the individual largely responsible for having your granddaughter injured.
And you saw the injuries. Do you think Emilie deserved to be injured?
Or is it like you always say just go along with the crowd and maybe
they'll go away?

11:31 PM AK i have no idea what you're talking about.

Did you get the ticket?

12:31 AM TK You're not worth the time of day Ms. Kraemer,

You're total bs.

01:58 AM AK You need to come home!!! (FP ve lived in NY 18 years)
10:05 AM AK I saw Emilie yesterday.

She is fine. You just need to come here. (Easton PA)

Doc. $8 14-2221 2nd, Cir: Motion To Be Protected from Retaliation
11:21 AM AK Get on the bus and come here. (Easton PA)

12:39 AM TOM TIME TO COME HOME

11:48 AM AK [have nothing to do with Emilie’s phone...

02:44 PM TK Where’s my daughter?

03:35 PM AK She is at school. Why don't you just come to pa?
Emilie over-medicated into convulsions by Spitale, Mother Fontno
Emilie prescribed Lamartine (anti-convulsant) Risperidone 90 tablets
Doc. 95-2 14-2221 2nd. Cir: Demand to Produce Witness, Victim EK
08:32 PM AK Did you ever get the bus ticket?

Are you back in the apartment?

Mr, Edelstein filed for non-pay dwelling #27965 with housing court.
PA Federal guardian Lisa Spitale’s letter on EK’s mobile phone theft.
It cited: “A mother can take a daughter's mobile phone law”

Doce. 104 14-2221 2nd. Cir: To Be Protected From Extortion.

Doc. 124 14-2221 2nd. Cir: For Emilie L. Kraemer to Be Entered As a
Witness, 14-2221 was dismissed within hours after Doc.124 filing

In baseball parlance the defendants set up a game of rundown, or pickle.

Exhibit 1.18
Exhibit £.17

Iean’t move back into 8G—its a death trap. Not only did they repeatedly attempted to

murder me in it—- with the approval of the NYPD—they were successful to make me
move 11/06/2013 while Judge Ed Smith was interviewed by the US Senate for federal
judge. DHCR hid its fraudulent cancellation document from the FOIL after determining

8G was so hazardous it could not even be inspected much less inhabited.

Page of of (1
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 58 of 71

Exhibit 14
Exhibit 4,13

Exhibit 4.9

Exhibit 4.10

Exhibit 4

Defendant’s advertised their crime to each other. They used the opportunity they
created for themselves attempt to extort me into judge Smith's lawless jurisdiction. It’s
easy to see they are steering me—my daughter’s wittiness of judge Smith’s trafficking
of her— to move into Judge Ed Smith’s lawless jurisdiction after forcing me to the
street and making my life insanely miserable via their pickle: e.g., corruption
persuasion of DHCR, Manhattan Housing and SDNY Federal Court.

14-ev-3804 SDNY | Kraemer vy. Edelstein

Violations of 18 U.S.C. $$8§ 1951, 175, 229, 1512, 1513

05/25/2014 defendants knowingly engaged conduct that caused bodily injury to
retaliate against my daughter for her potential attendance at an official proceeding, or
provision of any testimony.

They used the corrupt persuasion of federal court employees to alter EXHIBIT L that
incriminated Judge Ed Smith in connection to my daughter’s abuse during school
hours. Judge Smith’s people would be sensitive to such disclosure as Judge Smith
approved the trafficking of my daughter 12/21/2006 and was appointed federal judge
only 8 weeks prior to 05/25/2014.

EXHIBIT L (4.10) was the only exhibit tampered with and the only one that
mentioned my daughter wetting herself during school hours which started when Judge
Smith was the mother’s attorney in 2000 and after the mother made an agreement with

the director of special ed not to report my daughter’s abusive injuries fo me.

14-2221 2nd. Cir | Kraemer vy, Edelstein
Violations of 18 U.S.C. 888§ 1951, 175, 229, 1512, 1513

(i) 07/11/2014 Federal guardian Lisa Spitale overmedicated and brain damaged my
daughter Emilie after their mental retardation (MR317) trafficking scheme approved by
Judge Ed Smith came to light in Doc. 25] 14-2221 2nd. Cir. Kraemer v. Edelstein.

(ii) 08/22/2014 Federal guardian Lisa Spitale’s extortion can be seen as quid pro quo
payback te my NY landlord Edelstein for his help on 11/06/2013 when he attempted to
murder me during Judge Ed Smith’s U.S. Senate interview and caused my evection. I
was assaulted out of my apartment at that time via a miasma of toxic fumes and a horde
of parasitic infestation through a delivery system constructed by the landlord. Federal
guardian Lisa Spitale attempting to lure me to PA after being forced to the street, and
kidnapping my daughter guaranteeing I would no longer be a threat to Mr. Edelstein or

Page bt of 1
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 59 of 71

Exhibit 1.11
Exhibie 1.12

Exhibt 1.11.1

Section vili

Judge Ed Smith.

11/06/2013 APT 8G | Photos from assault via a device to disperse a biological agent
11/06/2013 Photos of constructed delivery system to disperse biological agents and
toxins. Weaponizing Apt. 8G into a potently lethal miasma.

11/06/2013 U.S. Senate Review Easton Pa Judge Ed Smith.

In each instance: 07/11/2014, 08/26/2014 defendants knowingly engaged conduct that
caused bodily injury to retaliate against my daughter for her potential attendance at an
official proceeding, or provision of any testimony.

Used the corrupt persuasion of federal court employees to allow the criminal activity
despite my having filed motions seeking relief.

Increased Racketeering Of Wittiness After Judge Ed Smith’s 03/26/2014 Federal Appointment
2015 ILLEGAL EVICTION: THEFT OF PROPERTY, LIVELIHOOD, TRAFFICKING EVIDENCE

lixhibit 1,22

exhibits

L3?, 138

Exhibits 1.37
1.38 1.30

Exhibit L.3t

Exhibit 1.31

Exhibit L3L5

Exhibit 1.33.1

Section ix

Housing Court | #79433/14 (dwelling #27965) Edelstein v. Kraemer
02/05/2015 Judge Wendt knew the landlord owed over $270,000 in rent overcharges.
02/05/2015 Judge Wendt refused to calculate DHCR rent history records:
DHCR #313311, DHCR #313312
02/05/2015 Housing court attorneys confirmed rent overcharges: “hit the lottery”
10/17/2017 =DHCR Deputy Commissioner Pascal confirmed rent overcharges
02/05/2015 Judge Wendt illegally ordered me to pay a $14,737 rent deposit
02/06/2015 PFA Hearing. Lisa Spitale racketeered interstate court dates, outcomes.
02/19/2015 Judge Wendt mocked my illness due to toxic fumes: -MMMMM SICK
02/19/2015 Judge Wendt denied City request #00035602756F for the legal rent of 8G
03/17/2015 — hitps://youtu.be/hY8JY 3B4yDo
05/13/2015 CNY HRA illegally processed a Gne Shot with the illegal rent.
08/19/2015 NYPD Marshal confiscated all of my property, including my livelihood
worth well North of $150,000 to satisfy a $14,737 fine in violation of the
14th Amendment Due Process and Excessive Fines Clause.

Increased Racketeering Of Wittiness After Judge Ed Smith’s 03/26/2014 Federal Appointment
2015 - 2017 NYPD THEFT OF ADDITIONAL TRAFFICKING EVIDENCE POST EVECTION

NYPD arranged the theft of my daughter’s trafficking evidence after my illegal evection from 145 West

Fa

on

dof Fi

h

12

&
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 60 of 71

St. Apt 8G. NY NY 10023. Their is a clear pattern of NYPD violating 18 U.S.C. § E512 in connection to
suing my landlord. NYPD were responsible for allowing my landlord to vent toxic fumes that started

during FBI observed One Stop Shop 7.¢., NYPD leadership taking bribes from Jewish, landiords,

businessmen and community leaders. Exhibit 1.6.3

07/00/2016

04/21/2017

04/21/2017

05/11/2018

06/03/2017

06/06/2017

McDonald's 335 8th Ave, New York, N¥ 10001

LOTh Precinct 230 W 20Th St, New York, NY 1001]

MacPro 17” laptop. It contained a lot of evidence about my daughter’s
trafficking. I had this backed up on TimeMachine to a terabyte drive.

SDNY 17-cv-2910 Kraemer v. Edelstein
I filed against my (Jewish) landlord seeking payment for $800,000 in
illegal rent overcharges.

Theft of my MacBook Air 13” at McDonald’s 335 8th Ave. New York,
NY 10001. Impeding me from responding to the SDNY Court properly,

and managing my case.

[AB set a fake UBER work order then called me the instant I emerged
from McDonald's 335 at 4:00AM. The call was unorthodox and wanted
to review my case while standing in front of the Mc Donalds set up by
DOT Inspector Guinan but had no case data.

Show Cause 17-cv-2910 SDNY Kraemer v, Edelstein
I filed a show cause demanding payment for the rent overcharges my
landlord absolutely owes me.

CVS 300 Park Ave 8. New York, NY 10010.
47H Precinct 101 E 14TH St New York, NY 10003
Theft of my terabyte back up drive.

(i) The drive included evidence of my daughter trafficking and my
attempted murder at 145 W 71 St Apt8G. This included apartment walk
through videos where you could hear the fan I had running 24/7/360 to
cut back on toxic fume assaults.

(ii) CVS provided my daughter with undocumented meds 2013 used for
her attempted murder by exacerbating scabies into Norwegian Scabies.

Page 60 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 61 of 71

Section x

Increased Racketeering Of Wittiness After Judge Ed Smith’s 2014 Federal Appointment
2015 - 2018 CNY TRAFFICKING THE PLAINTIFF POST EVECTION

City of New York Trafficking
Defendant’s isolated me using slander vis-a-vis NYPD’s community reach. That is, after | was

maneuvered to the street via illegal evection the CNY had an established framework to target—a rent

stabilized tenant (myself} who the landlord owed over $800,000 in illegal rent overcharges, and witness to

my daughter trafficking by Judge Ed Smith—to isolate me and then pick me off. What appeared was

standard methoaoghy NYPD had in place for human trafficking:

Exhibits

Section xi

Tracking

My devices GUI, what I was writing, and Comsat Data was provided to third parties
and used for assault and branding purposes. NYPD knew exactly where I was at all
times, employed 24/07/366 harassment and used opportunities to assault me as they
arose. They also spent much of their time creating a “non credible look” and literally
tried to get me to agree to say I was “hallucinating” to get three days of meals and a
bed from a City of New York hospital as a lure from exposure to sub-freezing
temperatures.

Degenerate Branding:

Cuts to clothing, dirty laundry, computer tampering phone tampering. They hire experts
to cause a disheveled image. They tired to shape me into their story,

See Adrian Schoolcraft v. NYPD 10-cv-6005 SDNY.

Theft
Punitive thefts post eviction were /are common. If I made money the steal something.
If I buy something new NYPD wreak it. They did the same thing to my BMW.

Medical

NYPD distributed my medical history to third parties who used this personal
information for assaults. They did this after setting up a hit and run opportunity causing
07/12/2018 me to visit an ER.

Increased Racketeering Of Wittiness After Judge Ed Smith’s 2014 Federal Appointment
2015 - 2018 NYPD | CNY RACKETEERING MEDICAL ENTITIES

11/2015

Page 6b of 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 62 of 71

NYPD Medical Evidence Tampering — Bellevue Hospital ER

462 Ist Avenue, New York, NY 10016

NYPD 13th Precinct 230 E 21st New York NY 10010.

Treated intravenously for cellulitis infection acquired from staying at City of New York
MainChance shelter for one week. A City of New York RN attempted hide the City’s
responsibility by altering my medical record to a “circulatory problem’

This after throwing treatment for skin abrasions at me.

This fits a pattern by Bellevue to refuse treatment, refusal to look at NYPD/DOI
infected nasal tampering sites, refusal to give appointments, NYPD tampering with my
medical appointments by stealing, or deflating my tires.

01/14/2016

Wittiness tampering Believue Hospital ER

462 1st Avenue, New York, NY 10016

NYPD 13th Precinct 230 E 21st New York NY 10010.

Bellevue Hospital NYPD Sergeant recommend I fake having a mental health issues to
get out of cold weather: “Just say your hallucinating—they all do it”

07/12/2618

Presbyterian Weill Cornell ER

525 E 68th St L-7, New York, NY 10065

NYPD 17th Precinct 167 E 51st St, New York, NY 10022

Hit and run arranged by NYPD. They took credit for it in the ER.

A number ER employees coughed, coughed, coughed at the same time—using the
same criminal pidgin NYPD has been using around me: cough, cough, cough.

09/19/2018

NYPD Wittiness tampering-- Asser Levy City Recreation

NYPD i7th Precinct 167 E 51st St, New York, NY 10022

My medical history was recited to me at Asser Levey City Recreation Center in the
locker room by a member. He was a bald, 62-year-old, 5.8’ 150 lb. man and delved into
specific treatment I received for my back.

That is the same NYPD assigned to Bellevue have made my gym experience at Asser
Levy City Recreation a total, insane group harassment from the time I walk through
their doors until the time T leave.

Assaults to my sinus, rib cage, back, internal organs, and back followed. They began
tasering me in my sleep. That is tow months after my visit to the Presbyterian ER my

Page 6? af 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 63 of 71

medical records were distributed to third parties for the purpose of assault.

The NYPD, DOT are very young minded—juvenile. It appears they been retained for
their qualities to not question what ever racket they are told or bribed to back.

Section xii
Increased Racketeering Of Wittiness Alter Judge Ed Smith’s 2014 Federal Appointment
2017 - 2018 NYPD - DOI MANUFACTURING EVIDENCE: SNIFF, SNIFF, SNIFF

07/12/2018 forward: DOI NYPD manufactured symptoms of drug use vis-a-vis nasal injection / eye
dropper insertion while I was sleeping in the park. Sometime they use dope, sometimes its saliva from
virally infected patient they have access to. This after my illegal evection, and confiscation of ALL of my
property, business equipment —livelihood. They use my vulnerabilities to assault, damage equipment and
attempted murder. NYPD and DOJ actually take credit for they assaults.

07/12/2018
Hit and run set up by NYPD (The take credit for it)
NYPD 7th 167 E 51st St, New York, NY 10022

10/2018

4TH Precinct 10] E 14TH St New York, N¥ 10003 NYPD

Dunkin Donuts Union Sq.14th St. in front of Dunkin Donuts.

Insane nose wipe from squad car—lured me out then leaned toward me:
Sniff sniff sniff—exaggerated nose wipes.

Exhibit 3.32 10/13/2018
Dunkin Donuts 360 West 31St. NYPD instructed harassment.
Union construction employe. Hudson Yards project.
Nose wipe. Cough cough cough,
The same was done by a U.S, Postal employee.

11/07/2018

NYC Department Of Parks & Recreation

430 W 25Th St. Ny Ny

Kid locker room

Sniff, sniff, snifft! hey: C! Charlief Charlie! Right?

12/03/2018
Urgent Care Union Sq.14th. PA wanted to know if I:

Page 63 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 64 of 71

Section xiii

“Put objects in mry nose”

12/06/2018

NYPD DOI 80 Maiden Lane

80 Maiden Lane Front desk: Nose wipe, sniff sniff
NYPD DOL reception: Nose wipe, sniff sniff
Inspector Andrew Guinan: Nose wipe

Inspector Andrew Guinan is running a racket.

12/10/2018
Penn Station NJT Blond woman attendant:
Nose wipe. Sniff, sniff, sniff.

Increased Racketeering Of Wittiness After Judge Ed Smith’s 2014 Federal Appointment
2017 -2019 NYC GOVERNMENT BACKED BADGERING

Use of criminal pidgin by officials: NYPD, DOI intended to communicate to me:

(i) NYPD / DOT were responsible for assaults.

(ii) They was no place to report their racketeering (including CCRB) other than the SDNY FBI.
CCRB, DOI, IAB, NYPD, 311 operated as a cohesive racketeering unit— cooperated with each other

deliberately putting victims at risk.

Exhibit E44.)

Exhibit 1.45

11/28/2017 CCRB | NYPD
CCRB Front desk: Cougé Cough Cough
CCRB Inspector Jewish woman) smiled about my daughter’s trafficking to cops.

09/2017 DHCR 25 Beaver Street.
Front desk, white male manager Cough Cough Cougit.
09/05/2017 Ref no: 092017-0033 Front desk.

09/15/2017 DHCR 25 Beaver Street.

Front desk Black male, middle finger

During FOIL review where I found fraud, documents missing.
Ref no: 092017-0033 | FOIL review room 10:19AM

2018 NYPD Centre St. Hosing Court Security Supervisor
Cough Cough Cough.

Page float 44
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 65 of 71

Easton Police officer when calling for a welfare check on my daughter.
Refused to help: Cough Cough Cough.

8/3/2018 3:00 AM Columbus Circle | Time Warner Building |
NYPD Cough Cough Cough.

11/2018 MTA bus driver /worker. 6th and 16th Street. ‘These were relatively common.

Section xiv
Increased Racketeering Of Wittiness After Judge Ed Smith’s 2014 Federal Appointment
NYPD WITNESS TAMPERING— USE OF PRIVATE SECURITY

See Table v for a complete list of security used for racketeering purposes

FOURTH MATTER

Interstate Tampering With Due Administration Of Justice In The SDNY Federal Court
And The U.S. Court Of Appeals For The Second Circuit.

(In furtherance of a federal judge appointment)

Cases Tampered With in New York:
Exhibit 4.1 14-cv-3804 Kraemer v. Edelstein SDNY,
14-2221 Kraemer v. Edelstein U.S Court of Appeals 2nd Cir.,
14-cv-9343 Kraemer v. DeRayniond SDNY,
15-cv-1755 Kraemer v. DeRaymond SDNY.
None of the above SDNY federal cases were approved for ECF which is required via
the standing order by Chief Judge MCMahon and that all Pro Se litigants to have a
conference with the judge:

Rules of Practice

Exhibit 4.2

 

Exhibit 4.3

 

SDNY 1 18 U.S.C. §§ 1512, 1513, 1951 | MENTALY MAIMED WITNESS

Exhibit 14 03/27/2014 My daughter was over medicated the day after Judge Smith was appointed

federal judge until she had seizures. Exhibit 1.4

Page Ghat £4
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 66 of 71

03/27/2014 Dr. Koger and Federal Guardian Shanon Moore hid the effects of Amy
DeRaymond’s overdoses in their progress reports. The table below reflects this as the
03/27/2014 report (the start of Emilie’s overdosing) has no data and the following
progress report post seizure actually shows improvement — which is impossible.

Exhibit 4.5 03/27/2014
Table 1 | Independent reading level material retention: 01/2014 to 02/2014
LO/L3: 28% | 11/13: 40% | 12/13: 20% 101/14: 15% 102/14: 20% | MARCH - APRIL

Exhibit 4.6 05/29/2014
Table 1 [ Independent reading level material retention: 03/2014 to 04/2014
10/13 28% | 11/13 40% | 12/13: 20% 1 01/14: 15% 102/14: 20% [ 03/14: 52% 1 04/14: 62%

05/16/2014 14-cv-3804 | Kraemer vy. Edelstein SDNY

Exhibit 4.11 05/19/2014 Federal guardian Shanon Moore stepped down as Emilie’s guardian.

Exhibit 4,12 05/21/2014 11:30 AM Federal Judge Rice guardian replacement email announcement.

Exhibit 4.13 05/25/2014 Mother over medicated Emilie until she convulsed.

Exhibit 4.14 06/09/2014 Dismissal | Doc. 5 for 14-cv-3804 made no sense and was factually

inaccurate.

Exhibit 4.7 Defendants were sadistic and criminal in their illegal use of Risperidone for its
restraining properties while they were abusing Emilie and caused seizures-~ impairing
Emilie permanently.

Exhibit 1.4 Johnson & Johnson to pay more than $2.2 billion to resolve fraud and misbranding
allegations: “Janssen marketed Risperdal (Risperidone) for unapproved uses to control
and treat behavioral disturbances and conduct disorders in the nation’s most vulnerable
patients: elderly nursing home residents, children, and individuals with mental
disabilities.” On March 3, 2002, the approved use was narrowed to treatment of

ho

schizophrenia only. ups

     

Emilie is not remotely schizophrenic.

Exhibit 4.9 05/16/2014: Tampering. Federal clerks hid last two pages of exhibit L from the Docket
Exhibit 4.10 The Last two pages of Exhibit L described Emilie wetting herself during school hours a

manifestation of her abuse during school hours at Easton Area School District.

Page 66 of 71
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 67 of 71

Exhibit 2,90

ea ate

Exhibit 1.4

Exhibit 4.16

Exhibit 2,89

Exhibit 2.53

Ed Smith was the Mother’s attorney at this time.

2017 Amy DeRaymond of Easton PA filed a change of address for me redirecting my
court mail to her old address in Easton Pennsylvania— preventing me from receiving
my U.S. mail and federal court mail.

SDNY | 18 U.S.C. §§ 1512, 1512, 1951 | EXTORTED PLAINTIFF
06/23/2014 14-2221 U.S. Court Of Appeals 2nd Cir. Kraemer v. Edelstein

07/11/2014 14-2221 | Kraemer v. Edelstein | Document 25. Entitled Norwegian
Scabies,

MEDICATION WAS QUINTUPLED CAUSING SEIZURES OVER TWO DAYS
07/08/2014 Risperidone 0.25MG Qty 30

07/08/2014 Risperidone 0.5MG Qty 30

07/11/2014 Lamotrigine Anti-Convulsant: Three days latter another 22.5MG’s
07/11/2014 Risperidone 0.25MG Qty 30

07/11/2014 Risperidone 0.5MG Qty 30

They are clearly overdosing her.

CVS RECORD

07/24/2014 F-41808-14. The Northampton County Court of Common Pleas registered
interstate NY disability support after deliberately brain damaging my daughter.

08/17/2014 —08/27/2014. Attempted interstate extortion began 08/17/2014,
Extortion via the use of a family member— they maimed her while she was captive.
Extortionists: guardian Lisa Spitale, Amy DeRaymond, and Allene Kraemer.

See 18 U.S.C. 18 U.S.C. § 1951

08/17/2014 On or about PA defendants Amy DeRaymond, Lisa Spitale, and Allene
Kraemer took my daughter’s mobile phone from her. Mailed me an ONEWAY bus
ticket to 5715 William Penn Highway Easton, PA 18045 then demanded I move to
Easton PA which would forfeit my U.S. Appeal against my landlord—if I wanted to see
my daughter again. Defendant’s while encouraging me to use their ONEWAY ticket
stated: “you don’t have a choice” and did not disclose::

Page OF of 77
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 68 of 71

Exhibit 1.5 (a) They attempted to murder my daughter (their trafficking victim} a week after
08/01/2013 judge Smith’s Federal Judge nomination.

Exhibit 1.4 (b} The mother began overdosing my daughter 03/27/2014 the day after Judge Smith
was appointed federal Judge causing seizures.

Exhibit 1.1? (c) They were responsible for my violent eviction from apartment 8G 11/06/2013 —the
same day Judge Ed Smith was interviewed by the U.S. Senate for Federal Judge. They
collaborated with my landlord who constructed device to pervade 8G with parasitic

infestation and toxic fumes. Exhibit 1.12.1

Exhibit 2.87 (d) My income was depleted through the Easton Area School District's hack of my
business website kracmerinc.con and Easton Police Chief Carl Scalzo’s inaction.

Exhibit 3.9.1 {e) 02/29/2012 Carl Scalzo was appointed Police Chief. His department refused to
intervene regarding my daughter’s assaults, and ignored her attempted murder and
overdose while Judge Ed Smith was being vetted for federal judge.

Exhibit 1.4 08/26/2014 Emilie was over medicated by her mother until she convulsed after my
non-compliance with defendants interstate extortion demand.

Exhibit 1.22 08/28/2014 Landlord false claim dwelling non-pay filing: # 27965.

09/04/2014 14-2221 2nd Cir. Kraemer v. Edetstein: Motion Doc.124: My second
request that my daughter for Emilie L. Kraemer to Be Entered As a Witness.

09/04/2014 14-2291 2nd Cir. Kraemer vy. Edelstein Dismissed.

18 U.S.C, §§ 1512, 1512 | NORTHAMPTON COUNTY COURT PA

11/04/2014 PFA C0048PFA-2014-000815 | Easton PA| DeRaymond y. Kraemer
Guardian Lisa Spitale for her purpose was Judge Ed Smith's private guardian ran the
illegal business as expected and made sure his appointment to federal judge would not
be sullied by his previous criminal action in regard to my daughter. She lied. Used

torture for extortion:

Exhibit 3.4,3.8 Federal guardian Lisa Spitale tampered with Court proceedings to create conflicts
and predetermined court outcomes in violation of the 14th Amendment, 18 U.S.C. §
1512, 1513.

Page 68 of 41
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 69 of 71

Jexhibit 3.8 02/05/2015— Judges were changed from Hann to Wendt. Wendt violated the
constitution and robbed me of $270,000 from renter charges, my apartment, all of my
property, business equipment, ability to make a livelihood and put me on the street with

the clothes on my back.

Exhibit 2.59 02/06/2015— Judges were changed from Baratta to Zeto the same day of the Easton

Exhibit 2.58 PA hearing. Clerks refused to forward my answer to judge Zeto because “his name was
not on it.” However, it appears Judge Zero did receive my answer to Judge Baratta
who was assigned to the case util the morning of 02/06/2014 then arbitrarily,
capriciously, incorrectly held me accountable for circumventing his court.

Exhibit 2.59.2 02/06/2015 PFA Transcripts: Hearing date incorrectly filed as Friday 02/06/2016.

(No such date exists)

Exhibit 2.59.3 11/1/2014 I did not take my daughter to a shelter ever. Under any circumstance.
Hotel receipt. Saturday to Sunday. Jane Hotel. Bunk beds.

Exhibit 2.59.4 The Lisa Spitale indicated I “snuck” my daughter Emilie out of her house.
See Order for custody 2007-0021. It was in effect and actively used since its creation
2007.

Exhibit 2.59.2 | was never served the PFA. There was no service by the Sheriff as is required by the
State of PA. Judge Zeto invented a non existent issue of service.

Exhibit 2.59.6 Lisa Spitafe impeded my ability to attend the 02/06/2014 hearing. Judge Zeto
penalized me for not attending the 02/06/2015 hearing, then penalized me again for
filing an answer to the judge assigned to the case.

Exhibit 2.59.2 Corrupt persuasion: page 6. I was penalized for responding to the assigned Judge

Exhibit 2.59.6  (Baratta) according to the PFA office. Judge’s were changed the morning of the hearing
to Judge Zeto. The PFA office also said Baratta would be assigned through-out the case
as PFA judges are not changed. This rule was violated.

SDNY | 18 U.S.C. $§ 1512, 1512
11/21/2014 14-CY-9343 SDNY | Kraemer vy. DeRaymond
My exhibits against the PA enterprise were rendered useless in the SDNY federal

docket. These were whited out.

MILESTONES COMMUNITY SERVICES RISK ASSESSMENT SECTIONS:

Page OF af ft
Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 70 of 71

Exhibit 2,90

Exhibit 2.53

Exhibit Bi_09-25-2006
Exhibit But 05-2 | -2007
ixhibit Kiv 09-06-2007
Exhibit Ev O1- 14-2008

 

The risk assessment was utterly made up fiction used to isolate Emilie from public
contact for extortion and trafficking:

(i) Rough with pets: Excuse for cigarette burns. See Judge Moran 04/16/2008.

(ii) Making noises acting out physically: Excuse for attacking her at private residences.
(iii) Running into the Street: Excuse for isolation denial of public transportation

(iv) Call names, idiots: They were idiots—and much worse these were sadistic

criminals.

15-CY-1755 | SDNY | Kraemer v. Deraymond

I sought Federal clarification on how Northampton County MH/MR was able to bill
Medicaid for mental retardation 317 when my daughter did not have any mental
retardation as per her medical diagnostic and the State's Appeals Panel Ruling that cited
my daughter's pendent diagnosis as PDD NOS. (i.e., I wanted clarification on the
County’s racketeering.)

I was told by a labor lobbyist working for Pitta & Giblin LLC
“You don’t decide we decide”

Their apparent control over federal court administration is noted: The jurisdiction of
15-cv-1755 was improperly changed —circumventing the court’s standing orders on
ECF and judges conference. My dismissal bore no resemblance to order’s the judge
previously wrote for other cases and was devoid of any of the central subject matter
issues raised in my compliant. [t did not seem like the judge wrote it at all.

U.S. Marshal allowed defendants to tamper with my mailing address

04/27/2017 PA Defendants fouled court procedure for 17-cv-3089, 17-cv-2910 and
17-cv-2913 in the SDNY by filing a change of address that redirected my U.S. Court
documents to Amy DeRaymond’s old address in Easton PA causing them to be returned
to the sender. Exhibit 4.24.1

08/17/2014 The U.S, Marshal allowed attempted extortion to drop U.S. Appeal
US. Appeal 14-222] 2nd Circuit | Kraemer v. Edelstein, 18 U.S.C. § 195]

U.S. Marshal’s office allowed stalking within 500 Pear! Street
Both stalkers used the same criminal pidgin: “Eh Hmm, Cough, Cough” used by
NYPD and City of New York employees.

Page 7Oof 71
 

Case 1:19-cv-06671-VEC Document 1-1 Filed 07/17/19 Page 71 of 71

Exhibit 2.53]

Exhibit 4.26

Exhibit 4.28

Exhibit 4.29

 

Allene Kraemer email to me. Proof of her participation in witness tampering in
furtherance of a federal judge appointee.

03/23/2018: I was mocked by a Easton police officer for trying to find my missing
daughter they participated in trafficking. The Easton police allowed for her assault
resulting in brain damage this after Easton police allowed her trafficking in parking
lots.

Hudson Park Assault

Apple Store 401 W14TH ST NY, NY Sniff Sniff Sniff NYPD Traffic Cop.

Lobbying Firm Makes Millions On Political Union Ties: mzseemly — double-dealing

Thomas Kraemer SF25207P SC 16 26 /4 fo ham my

1 12/07/2012 | New York Times: “The kids get taken out of the literacy program because the parents are going to lose the check,” said Billie Oaks,
who runs a literacy program here in Breathitt County, a poor part of Kentucky. “It’s heartbreaking.” “One of the ways you get on this program is
having problems in school,” notes Richard V. Burkhauser, a Cornell University economist whe co-wrote a book last year about these disability
programs. “If you do betier in school, you threaten the income of the parents, It’s a terrible incentive.” “Moms and dads fear that if kids
learn to read, they are less likely to qualify for a monthly check for having an intellectual disability.” IN PA however, having problems in school
was augmented by organized abuse guaranteeing income for the “program” provider the parent and the middle man— the director of special Ed.

Tot?

Pac

uo
oo
~
